Exhibit 10.1





RESTRUCTURING SUPPORT AGREEMENT





Reference is made to (i) that certain Second Amended and Restated Credit
Agreement, dated as of October 20, 2008, by and among Otelco Inc., as borrower,
the other credit parties thereto, the lenders party thereto in their capacities
as lenders under the term loan (the “Term Loan Lenders”) and/or lenders under
the revolving loan (the “Revolving Loan Lenders,” and together with the Term
Loan Lenders, the “Lenders”), and General Electric Capital Corporation, as
administrative agent (“Agent”), GE Capital Markets, Inc., as lead arranger and
sole bookrunner, and CoBank, ACB, as co-lead arranger and lender, (as further
amended, supplemented or otherwise modified, together with ancillary documents,
the “Credit Agreement”); and (ii) those certain 13% unsecured senior
subordinated notes due 2019 (the “Notes”), issued pursuant to that certain
Indenture, dated as of December 21, 2004, among Otelco Inc., as issuer, the
guarantors named thereto, and Wells Fargo Bank, N.A. as trustee, supplemented as
of July 3, 2006, July 5, 2007, October 31, 2008, June 8, 2010, October 1, 2011
and October 14, 2011 (as further amended, supplemented or otherwise modified,
together with ancillary documents, the “Indenture”).





This RESTRUCTURING SUPPORT AGREEMENT is made and entered into as of January 31,
2013 (as amended, supplemented or otherwise modified, this “Support Agreement”)
by each of Otelco Inc. (“Otelco”) and each of its direct and indirect
subsidiaries described on Exhibit A attached hereto (collectively, the
“Company”), the undersigned Term Loan Lenders (the “Consenting Term Loan
Lenders”) and the undersigned Revolving Loan Lenders (the “Consenting Revolving
Loan Lenders,” and together with the Consenting Term Loan Lenders, the
“Consenting Lenders”), and the holders of the Notes that, from time to time,
become a party hereto, if any (collectively, the “Consenting Noteholders” and,
together with the Consenting Lenders, the “Plan Support Parties”) with respect
to a restructuring of the Company’s outstanding obligations under the Credit
Agreement, the Notes and the Indenture (the “Restructuring”) contemplated by the
restructuring term sheet attached hereto as Exhibit B (the “Term Sheet”). Each
party to this Support Agreement may be referred to as a “Party” and,
collectively, as the “Parties.”



Section 1.    
  Restructuring, Term Sheet and Definitive Documentation.


1.1   
  Support of the Restructuring, Term Sheet and Definitive Documentation.


(a)   
  Until the Termination Date (as defined below), the Company and the Plan
Support Parties, severally and not jointly, agree (i) to support and consummate
the Restructuring contemplated by the Term Sheet, including cooperating in a
commercially reasonable manner in obtaining requisite regulatory approvals,
including the timely provision of necessary information for any required
regulatory submissions or other governmental filings, (ii) that the Company
shall solicit the Term Loan Lenders for acceptances of the Restructuring, and
(iii) that the Company shall solicit holders of Notes (each, a “Noteholder” and,
collectively, the “Noteholders”) for acceptances of the Restructuring through
the Chapter 11 Cases (as defined herein).


(b)   
  Until the Termination Date, the Company, jointly and severally, agrees: (i) to
take any and all necessary and appropriate actions in furtherance of all of the
restructuring transactions contemplated under this Support Agreement, the Plan
(as defined below) and the Term Sheet (the “Restructuring”), including but not
limited to taking all steps reasonably necessary and appropriate to obtain any
and all required regulatory and/or third-party approvals for the Restructuring,
(ii) to commence a solicitation for acceptances of a prepackaged chapter 11 plan
of reorganization for the Company in accordance with the terms of this Support
Agreement and the Term Sheet (the “Solicitation”) no later than February 14,
2013, (iii) to commence reorganization cases (the “Chapter 11 Cases”) for the
Company by filing voluntary petitions under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) as soon as practicable after
the completion of the deadline to submit votes to accept or reject the Plan (as
defined below) pursuant to the Solicitation, and in any event no later than
April 3, 2013 (the date which the Chapter 11 Cases are commenced, the “Petition
Date”), (iv) to file and seek approval on an interim and final (to the extent
applicable) basis of “first day” motions (including a motion seeking consensual
use of cash pledged as collateral to the Lenders and providing adequate
protection to the Lenders in connection therewith), (v) to file with the


--------------------------------------------------------------------------------




  Bankruptcy Court on the Petition Date a prepackaged chapter 11 plan of
reorganization in the form and substance attached hereto as Exhibit C (the
“Plan”) and a related disclosure statement (the “Disclosure Statement”), in form
and substance reasonably satisfactory to the Agent and to Consenting Lenders
that hold at least 66-2/3% of the amount of the principal term loan obligations
under the Credit Agreement and constitute more than fifty percent of the Term
Loan Lenders under the Credit Agreement (the “Required Consenting Lenders”),
(vi) to seek approval of the Disclosure Statement and confirmation of the Plan
at the earliest practicable date, which in any event shall be no later than
seventy (70) days after the Petition Date, (vii) not to take any action not
otherwise required by law that is inconsistent with this Support Agreement, the
Plan and the Term Sheet, (viii) not, nor encourage any other person or entity,
to interfere with, delay, impede, appeal or take any other negative action,
directly or indirectly, in any respect regarding the Term Sheet or the overall
Restructuring, (ix) to otherwise use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by the Support
Agreement and the Term Sheet; (x) not to file a motion with the Bankruptcy Court
pursuant to section 363(b) of the Bankruptcy Code, including any motion
pertaining to employee benefits or compensation, without the consent of the
Required Lenders; (xi) prior to the Effective Date (as defined in the Plan), not
make any cash payments to the holders of the Notes on account of the obligations
evidenced by the Notes or to any holders of any equity interests in the Company;
(xii) operate in the ordinary course of business consistent with past practice
and use commercially reasonable efforts to keep intact the assets, operations
and relationships of the business, and the Company shall inform the Required
Lenders as soon as reasonably practicable about all occurrences which may have a
material adverse effect on the assets, operations or relationships of the
Company’s business; (xiii) to pay all reasonable, actual and documented fees of
the Agent incurred in connection with the Restructuring; and (xiv) to promptly
notify the Agent and deliver to the Agent any expressions of interest, letters
of intent, or any proposals received from a potential acquirer with respect to
any proposed restructuring alternative that, in the Board of Directors’ exercise
of its fiduciary obligations as described in Section 3 hereof, is bona fide,
based on adequate financial wherewithal, and worthy of evaluation; provided,
however, that all obligations of the Company under this subsection shall be
subject to the terms of Section 3 below.


(c)   
  Until the Termination Date, each Lender, severally and not jointly, agrees to
(i) when solicited, and subject to the acknowledgements set forth in Section 7
hereof, vote each claim (as defined in section 105(a) of title 11 of the United
States Code) (a “Claim”) or interest it holds (in any capacity) in favor of the
Plan and not change or withdraw (or cause to be changed or withdrawn) such vote,
provided, however, that such vote shall be immediately revoked and deemed void
ab initio upon the occurrence of the Termination Date, (ii) at the sole cost of
the Company, use its reasonable efforts to support confirmation of the Plan and
approval of the Disclosure Statement, and not object to, or support any other
person’s efforts to oppose or object to, confirmation of the Plan, (iii) at the
sole cost of the Company, use its reasonable efforts to support (and not object
to) the “first day” motions and other motions consistent with this Support
Agreement filed by the Company in furtherance of the Restructuring, (iv) to
consent to the Company’s request for approval on an interim and final basis (to
the extent applicable) of consensual use of cash pledged as collateral to the
Lenders and providing adequate protection to the Lenders in connection
therewith, (v) refrain from taking any action that is materially inconsistent
with, or that would materially delay or impede approval, confirmation or
consummation of the Restructuring, the Plan, or that is otherwise inconsistent
with the terms of this Support Agreement and the Term Sheet, and (vi) not,
directly or indirectly, propose, support, solicit, encourage, or participate in
the formulation of any restructuring for the Company, including any plan of
reorganization or liquidation in the Chapter 11 Cases other than the
Restructuring.


(d)   
  Until the Termination Date, each Consenting Noteholder, severally and not
jointly, in its capacity as a holder of Notes, a holder of Otelco’s common
stock, or in any other capacity, hereby agrees to (i) when solicited, and
subject to the acknowledgements set forth in Section 7 hereof, vote all Claims
or interests it holds (in any capacity) in favor of the Plan and not change or
withdraw (or cause to be changed or withdrawn) such vote(s), (ii) at the sole
cost of the Company, use its




2




--------------------------------------------------------------------------------




  reasonable efforts to support confirmation of the Plan and approval of the
Disclosure Statement, and not object to, or support any other person’s efforts
to oppose or object to, confirmation of the Plan, (iii) at the sole cost of the
Company, use its reasonable efforts to support (and not object to) the “first
day” motions and other motions consistent with this Support Agreement filed by
the Company in furtherance of the Restructuring, including any motion to
preserve or extend exclusivity, if applicable, (iv) refrain from taking any
action that is materially inconsistent with, or that would materially delay or
impede approval, confirmation or consummation of the Restructuring, the Plan, or
that is otherwise inconsistent with the terms of this Support Agreement and the
Term Sheet, and (v) not, directly or indirectly, propose, support, solicit,
encourage, or participate in the formulation of any restructuring for the
Company, including any plan of reorganization or liquidation in the Chapter 11
Cases other than the Restructuring contemplated by this Support Agreement and
the Term Sheet.


(e)   
  Without limiting any other provision hereof, until the Termination Date, the
Company and the Consenting Lenders hereby agree to negotiate in good faith each
of the definitive agreements, documents, motions and other pleadings referenced
in, or reasonably necessary or desirable to effectuate the transactions
contemplated by, the Term Sheet and the Plan. Such definitive agreements and
documents may include, without limitation: (i) the Plan, articles of formation
and bylaws, certificates of formation and operating agreements, as applicable,
of Otelco and each of its subsidiaries, shareholders agreement and registration
rights agreement, all of which shall be in the form attached to the Term Sheet,
with any modifications thereto to be in form and substance satisfactory to the
Agent and the Required Lenders in their sole discretion; and (ii) the Disclosure
Statement, guaranties, collateral agreements and all motions, including but not
limited to the “first-days,” the Plan and the Disclosure Statement motions, all
of which shall be consistent in all respects with and incorporate, as
applicable, the terms of the Term Sheet, in form and substance reasonably
satisfactory to the Agent and the Required Lenders (both (i) and (ii),
collectively, the “Definitive Documentation”).


(f)   
  Each of the Parties agrees, severally and not jointly, that it will not take
any action that would interfere with, delay, or postpone the effectuation of the
Restructuring contemplated by this Support Agreement and the Term Sheet and, if
necessary, confirmation and consummation of the Plan and implementation of the
restructuring transactions contemplated thereunder.


Section 2.    
  Termination Events.


2.1   
  Lender Termination Events.




The occurrence of any of the following, unless waived by the applicable
Consenting Lender(s), shall be a “Lender Termination Event”:



(a)   
  11:59 p.m. (EST) on February 14, 2013, unless the Solicitation has commenced;


(b)   
  11:59 p.m. (EST) on the date that is forty-five (45) days from the date that
Solicitation commences, unless the Chapter 11 Cases have commenced in the
Bankruptcy Court and the Plan and Disclosure Statement have been filed with the
Bankruptcy Court;


(c)   
  seventy-five (75) calendar days after the Petition Date, unless the Bankruptcy
Court has entered an order confirming the Plan and approving the Disclosure
Statement (the “Confirmation Order”);


(d)   
  eight (8) Business Days after the date of the commencement of the Chapter 11
Cases, unless the Bankruptcy Court enters an interim order in form and substance
reasonably satisfactory to the Agent, authorizing the Company to use cash
collateral, granting adequate protection to the Lenders, and scheduling a final
hearing with respect to such matters;


(e)   
  forty-five (45) calendar days after the Petition Date, unless the Bankruptcy
Court enters a final order, in form and substance reasonably satisfactory to the
Agent, authorizing the Company to use cash collateral and granting adequate
protection to the Lenders;


(f)   
  thirty-five (35) calendar days after the date upon which the Confirmation
Order is entered, unless the Company has substantially consummated the Plan
pursuant to its terms prior thereto (the




3




--------------------------------------------------------------------------------


“Effective Date Deadline”), provided, however, that the Effective Date Deadline
shall be automatically extended by an additional sixty calendar days if the
Company has not yet obtained the requisite clearances or approvals under any
applicable laws or regulations for the consummation of the Plan, and the
requests for such clearances or approvals are still pending;

(g)   
  any court of competent jurisdiction (including the Bankruptcy Court) or other
competent governmental or regulatory authority enters an order that any material
provision of this Support Agreement is unenforceable in whole or in part;


(h)   
  any court of competent jurisdiction (including the Bankruptcy Court) or other
competent governmental or regulatory authority issues a final, non-appealable
order making illegal or otherwise preventing or prohibiting the consummation of
the Restructuring contemplated in the Term Sheet or any of the Definitive
Documentation in a way that cannot be reasonably remedied by the Company;


(i)   
  the occurrence of any material breach of this Support Agreement (to the extent
not otherwise cured or waived in accordance with the terms hereof);


(j)   
  the Chapter 11 Cases shall be dismissed or converted to a chapter 7 case, or a
chapter 11 trustee with plenary powers, or an examiner with enlarged powers
relating to the operation of the businesses of the Company (powers beyond those
set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) shall be
appointed in any of the Chapter 11 Cases or the Company shall file a motion or
other request for such relief;


(k)   
  the Company takes any action that is materially inconsistent with the
Company’s obligations pursuant to Section 1.1 hereof or materially adverse to
the Consenting Lenders, including, but not limited to, withdrawing the Plan,
publicly announcing its intention not to support the Plan, filing any plan of
reorganization and/or disclosure statement that is not consistent with the Term
Sheet or seeking to sell all or substantially all of its assets under section
363 of the Bankruptcy Code;


(l)   
  a filing by the Company of any motion, application or adversary proceeding
challenging the validity, enforceability, perfection or priority of or seeking
avoidance of the liens securing the obligations referred to in the Credit
Agreement or the documents related thereto (collectively, the “Secured
Obligations”) or, other than as contemplated by the Restructuring, any other
cause of action against and/or seeking to restrict the rights of the Lenders
with respect to the Secured Obligations, or the prepetition liens securing such
Secured Obligations;


(m)   
  the amendment or modification of the Disclosure Statement or any documents
related to the Plan, notices, exhibits or appendices, which amendment or
modification is (i) materially inconsistent with this Support Agreement or the
Term Sheet, or (ii) materially adverse to the Consenting Lenders;


(n)   
  the board of directors of Otelco (the “Board of Directors”) terminates this
Support Agreement pursuant to Section 3 hereof (a “Board Termination”);


(o)   
  the failure by the Company to have substantially consummated the Restructuring
pursuant to the terms of this Support Agreement and the Term Sheet prior to June
30, 2013; provided, however, that such date shall be automatically extended by
an additional sixty calendar days if the Company has not yet obtained the
requisite clearances or approvals under any applicable laws or regulations for
the consummation of the Plan, and the requests for such clearances or approvals
are still pending;


(p)   
  any representation or warranty that the Company made in Section 5 herein is
incorrect in any material respect on, or as of, the date made, and such default
(unless it is a willful misrepresentation) shall continue unremedied for a
period of ten (10) days after the earlier of (i) the date upon which the Company
knew of such failure or (ii) the date upon which written notice thereof is given
by any Party to the Company;


(q)   
  the Plan or any document attached to the Term Sheet is not in the form
attached to the Term Sheet with any modifications thereto to be in the form and
substance satisfactory to the Agent and Required Consenting Lenders in their
sole discretion;




4




--------------------------------------------------------------------------------


(r)   
  the Disclosure Statement, the order confirming the Plan, or any document that
is part of the Plan Supplement (as defined by the Plan) and not attached to the
Term Sheet are not in the form and substance reasonably acceptable to the Agent
and Required Consenting Lenders;


(s)   
  prior to the Effective Date, the Company makes any payment to any holder of a
Note on account of the obligations under the Notes other than professional fees,
if any, that may be paid to Consenting Noteholders under this Support Agreement,
without the consent of the Agent and the Required Consenting Lenders;


(t)   
  prior to the Effective Date, the Company makes any dividend or other payment
to equity holders of the Company without the consent of the Agent and the
Required Consenting Lenders;


(u)   
  the occurrence of a material adverse change with respect to the financial
condition, collateral, operations, business or prospects of the Company, taken
as a whole, provided, however, that none of the following shall constitute a
material adverse change: (i) changes resulting from the filing or announcement
of the Chapter 11 Cases of the type that customarily occur as a result of the
commencement of a case under chapter 11 of the Bankruptcy Code; or (ii) any
suspension in trading or de-listing of the securities of Otelco on any exchange
on which such securities are listed;


(v)   
  an Event of Default (as defined in the Credit Agreement) other than an Event
of Default set forth on Exhibit E occurs and is continuing;


(w)   
  the Bankruptcy Court enters an order invalidating, subordinating,
recharacterizing or disallowing in any respect, as applicable, either the
enforceability, perfection, priority, or validity of the liens or claims of the
Lenders under the Credit Agreement and all other related credit documents;


(x)   
  the Bankruptcy Court grants relief that is materially inconsistent with this
Support Agreement, the Plan or the Term Sheet;


(y)   
  unless previously agreed to by the Agent, the Bankruptcy Court grants relief
terminating, annulling, or modifying the automatic stay (as set forth in section
362 of the Bankruptcy Code) with regard to any assets having an aggregate value
in excess of $500,000; or


(z)   
  the Company files a motion to reject this Support Agreement.


2.2   
  Noteholder Termination Events.




The occurrence of any of the following, unless waived by the applicable
Consenting Noteholder(s), shall be a “Noteholder Termination Event;” provided
that a Noteholder Termination Event shall only terminate this Support Agreement
with respect to the applicable terminating Consenting Noteholder(s) and shall
remain binding upon all non-terminating Plan Support Parties:



(a)   
  the Chapter 11 Cases shall be dismissed or converted to a chapter 7 case, or a
chapter 11 trustee with plenary powers, or an examiner with enlarged powers
relating to the operation of the businesses of the Company (powers beyond those
set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) shall be
appointed in any of the Chapter 11 Cases or the Company shall file a motion or
other request for such relief;


(b)   
  the Company takes any action that is materially inconsistent with the
Company’s obligations pursuant to Section 1.1 hereof or materially adverse to
the Consenting Noteholders, including, but not limited to, withdrawing the Plan,
publicly announcing its intention not to support the Plan or filing any plan of
reorganization and/or disclosure statement that is not consistent with the Term
Sheet;


(c)   
  the amendment or modification of the Plan, the Disclosure Statement or any
documents related to the Plan, notices, exhibits or appendices, which amendment
or modification is (i) materially inconsistent with this Support Agreement or
the Term Sheet, or (ii) materially adverse to the Consenting Noteholders; or


(d)   
  any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation




5




--------------------------------------------------------------------------------




  of the Restructuring contemplated in the Term Sheet or any of the Definitive
Documentation in a way that cannot be reasonably remedied by the Company.


2.3   
  Company Termination Events.




The occurrence of any of the following, unless waived by the Company, shall be a
“Company Termination Event” and together with any Lender Termination Event and
any Noteholder Termination Event, a “Termination Event”:



(a)   
  any Board Termination;


(b)   
  the Consenting Term Loan Lenders at any time (i) hold less than 66-2/3% of the
amount of all Term Loan Lender Claims arising under the Credit Agreement, or
(ii) consist of less than a majority of Term Loan Lenders under the Credit
Agreement;


(c)   
  the Consenting Revolving Loan Lenders at any time (i) hold less than 66-2/3%
of the amount of all Revolving Loan Lender Claims arising under the Credit
Agreement, or (ii) consist of less than a majority of Revolving Loan Lenders
under the Credit Agreement;


(d)   
  one or more Consenting Term Loan Lenders materially breaches its obligations
under this Support Agreement, such that the non-breaching Consenting Term Loan
Lenders at any time (i) hold less than 66-2/3% of the amount of all Term Loan
Lender Claims arising under the Credit Agreement, or (ii) consist of less than a
majority of Revolving Loan Lenders under the Credit Agreement;


(e)   
  one or more Consenting Revolving Loan Lenders materially breaches its
obligations under this Support Agreement, such that the non-breaching Consenting
Revolving Loan Lenders at any time (i) hold less than 66-2/3% of the amount of
the Revolving Loan Lender Claims arising under the Credit Agreement, or (ii)
consist of less than a majority of Revolving Loan Lenders under the Credit
Agreement;


(f)   
  any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the Restructuring
contemplated in the Term Sheet or any of the Definitive Documentation in a way
that cannot be reasonably remedied by the Company; or


(g)   
  the failure by the Company to have substantially consummated the Restructuring
pursuant to the terms of this Support Agreement and the Term Sheet prior to June
30, 2013; provided, however, that such date shall be automatically extended by
an additional sixty calendar days if the Company has not yet obtained the
requisite clearances or approvals under any applicable laws or regulations for
the consummation of the Plan, and the requests for such clearances or approvals
are still pending.


2.4   
  Consensual Termination.




In addition to the Termination Events set forth in Section 2 hereof, this
Support Agreement shall terminate effective upon a written agreement of the
Company and the Required Consenting Lenders to terminate this Support Agreement.



2.5   
  Termination Event Procedures.


(a)   
  Termination Event Procedures. Upon the occurrence of a Termination Event set
forth in Sections 2.1 (a), (b), (c), (d), (e), (f), (h), (j), (l), (q) and (s)
this Support Agreement shall automatically terminate. Upon the occurrence of any
other applicable Termination Event, a Plan Support Party may effect termination
through delivery of written notice (“Termination Notice”) to counsel to (i) the
Consenting Lenders, (ii) the Company and (iii) the Consenting Noteholders (the
date of the effectiveness of any such termination, the “Termination Date”).
Except in the case of a Board Termination or any Termination Event set forth in
Sections 2.1(a), (b), (c), (d), (e), (f), (h), (j), (l), (q) and (s), any Plan
Support Party who receives a Termination Notice shall have three (3) Business
Days to cure the noticed Termination Event. The automatic stay arising pursuant
to section 362 of the Bankruptcy Code shall be deemed waived or modified solely
for purposes of providing notice hereunder.




6




--------------------------------------------------------------------------------


(b)   
  Effect of Termination. Subject to the terms of Section 2.5(a) hereof, the
delivery of a Termination Notice by the Company or the Required Consenting
Lenders shall terminate this Support Agreement and all obligations hereunder
other than those contained in Sections 6, 7, 8.2, 8.5, 8.6, 8.7, 8.8, 8.9 and
8.10 shall terminate and be of no further force and effect in its entirety. The
delivery of a Termination Notice by a Consenting Lender or Consenting Noteholder
shall only terminate this Support Agreement with respect to the applicable
Consenting Lender or Consenting Noteholder providing such Termination Notice.
Upon termination of this Support Agreement, each Consenting Lender may, acting
individually and of their own accord, withdraw or revoke its vote in support of
the Plan. Notwithstanding anything to the contrary contained herein, termination
of this Support Agreement shall not relieve any Plan Support Party that breaches
this Support Agreement from liability for such breach except as described in
Section 6.


2.6   
  Limitation on Termination.




Except with respect to a Board Termination, no occurrence shall constitute a
Termination Event if such occurrence is the result of the action or omission of
the Party seeking to terminate this Support Agreement.



Section 3.    
  The Company’s Fiduciary Obligations.




The Company may terminate this Support Agreement following a determination by
the board of directors of Otelco or its subsidiaries who are parties to the
Credit Agreement, following consultation with and receiving advice from outside
counsel qualified in such matters, that the termination of this Support
Agreement is necessitated by such board’s fiduciary obligations because such
board has determined reasonably and in good faith that there is a more favorable
restructuring alternative to Otelco or its subsidiaries (as applicable) and
their applicable stakeholders than the Restructuring, taking into account, among
other things, the likelihood and timing of closing such alternative
restructuring as compared to the Restructuring; and provided, that the Company
shall promptly notify the Agent and deliver to the Agent any expressions of
interest, letters of intent, or any proposals received from a potential acquirer
with respect to any such proposed restructuring alternative that, in the board’s
exercise of its fiduciary obligations, determines is bona fide, based on
adequate financial wherewithal, and worthy of evaluation.



Section 4.    
  Condition Precedent to Support Agreement.




The obligations of the Parties and the effectiveness hereof are subject to the
execution and delivery of signature pages for this Support Agreement by each of
(a) the Company, (b) the Consenting Term Loan Lenders holding no less than (i)
66-2/3% of the amount of all Term Loan Lenders’ Claims under the Credit
Agreement, and (ii) a majority of the Term Loan Lenders under the Credit
Agreement, and (c) the Consenting Revolving Loan Lenders holding no less than
(i) 66-2/3% of the amount of all Revolving Loan Lenders’ Claims under the Credit
Agreement, and (ii) a majority of the Revolving Loan Lenders under the Credit
Agreement (the date upon which such condition is satisfied, the “Effective
Date”).



Section 5.    
  Representations, Warranties and Covenants.


5.1   
  Power and Authority.




Each Plan Support Party, severally and not jointly, represents, warrants and
covenants to the Company, and the Company, jointly and severally, represents,
warrants and covenants to each Plan Support Party, that, as of the date of this
Support Agreement, (i) such Party has and shall maintain all requisite
corporate, partnership, or limited liability company power and authority to
enter into this Support Agreement and to carry out the transactions contemplated
by, and perform its respective obligations under this Support Agreement and (ii)
the execution and delivery of this Support Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part.



5.2   
  Enforceability.




Each Plan Support Party, severally and not jointly, represents, warrants and
covenants to the Company, and the Company, jointly and severally, represents,
warrants and covenants to each Plan Support Party, that this Support Agreement
is the legally valid and binding obligation of it, enforceable in accordance
with its





7




--------------------------------------------------------------------------------





terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws limiting creditors’ rights generally.



5.3   
  Governmental Consents.




Each Plan Support Party, severally and not jointly, represents, warrants and
covenants to the Company, and the Company, jointly and severally, represents,
warrants and covenants to each Plan Support Party that, as of the date of this
Support Agreement, the execution, delivery, and performance by it of this
Support Agreement does not and shall not require any registration or filing
with, consent or approval of, or notice to, or other action to, with, or by, any
Federal, state, or other governmental authority or regulatory body, except (i)
any of the foregoing as may be necessary and/or required for disclosure by the
Securities and Exchange Commission and applicable state securities or “blue sky”
laws, (ii) any of the foregoing as may be necessary and/or required in
connection with the Chapter 11 Cases, including the approval of the Disclosure
Statement and confirmation of the Plan, (iii) filings of amended certificates of
incorporation or articles of formation or other organizational documents with
applicable state authorities, and other registrations, filings, consents,
approvals, notices, or other actions that are reasonably necessary to maintain
permits, licenses, qualifications, and governmental approvals to carry on the
business of the Company, (iv) any of the foregoing as may be necessary and/or
required pursuant to the rules, regulations and governing statutes for the
Federal Communications Commission and any applicable state public utility
commissions or similar federal, state, local or foreign regulatory entities, and
(v) any other registrations, filings, consents, approvals, notices, or other
actions, the failure of which to make, obtain or take, as applicable, would not
be reasonably likely, individually or in the aggregate, to materially delay or
materially impair the ability of any Party hereto to consummate the transactions
contemplated hereby.



5.4   
  Ownership.


(a)   
  Each Consenting Lender, severally and not jointly, represents, warrants and
covenants to the Company for itself that (i) such Party is the holder of Claims
against the Company in the principal amounts indicated on such Consenting
Lender’s signature page or has and shall maintain the power and authority to
bind the legal and beneficial owner(s) of such Claims to the terms of this
Support Agreement, (ii) such Consenting Lender (a) has and shall maintain full
power and authority to vote on and consent to or (b) has received direction from
the party having full power and authority to vote on and consent to such matters
concerning its pro rata share of the Claims and to exchange, assign and transfer
such Claims, and (iii) other than pursuant to this Support Agreement, such
Claims are and shall continue to be free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal or other limitation on disposition, or encumbrances of any kind,
that would materially and adversely affect in any way such Consenting Lender’s
performance of its obligations contained in this Support Agreement.


(b)   
  Each Consenting Noteholder, severally and not jointly, represents, warrants
and covenants to the Company that (i) such Party is the holder of the Claims
against the Company in the principal amounts indicated on such Consenting
Noteholder’s signature page hereto, or has and shall maintain the power and
authority to bind the legal and beneficial owner(s) of such Claims to the terms
of this Support Agreement, (ii) such Consenting Noteholder (a) has and shall
maintain full power and authority to vote on and consent to or (b) has received
direction from the party having full power and authority to vote on and consent
to such matters concerning its pro rata share of the Claims and to exchange,
assign and transfer such Claims, and (iii) other than pursuant to this Support
Agreement, such Claims are and shall continue to be free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition, or
encumbrances of any kind, that would materially and adversely affect in any way
such Consenting Noteholder’s performance of its obligations contained in this
Support Agreement.


5.5   
  Other Support Agreements.




Until the Termination Date, the Company shall not enter into any other
restructuring support agreement related to a partial or total restructuring of
the Company’s obligations.





8




--------------------------------------------------------------------------------


Section 6.    
  Remedies.




It is understood and agreed by each of the Parties that any breach of this
Support Agreement would give rise to irreparable harm for which money damages
would not be an adequate remedy and accordingly the Parties agree that, in
addition to any other remedies, each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief for any such
breach. The Company and the Plan Support Parties agree that for so long as the
Company and the Plan Support Parties have not taken any action to prejudice the
enforceability of this Support Agreement (including without limitation, alleging
in any pleading that this Support Agreement is unenforceable), have taken such
actions as are reasonably required or desirable for the enforcement hereof and
have otherwise complied with the terms of this Support Agreement, then the
Company and the Plan Support Parties shall have no liability for damages
hereunder in the event a court determines that this Support Agreement is not
enforceable.



Section 7.    
  Acknowledgement.




This Support Agreement and the Term Sheet and transactions contemplated herein
and therein are the product of negotiations among the Parties, together with
their respective representatives. Notwithstanding anything herein to the
contrary, this Support Agreement is not, and shall not be deemed to be, a
solicitation of votes for the acceptance of the Plan or any plan of
reorganization for the purposes of sections 1125 and 1126 of the Bankruptcy Code
or otherwise. Notwithstanding anything herein to the contrary, the Company will
not solicit acceptances of the Plan from any Plan Support Party until such Plan
Support Party has been provided with a Disclosure Statement which complies with
applicable nonbankruptcy law pursuant to the Solicitation.



Section 8.    
  Miscellaneous Terms.


8.1   
  Assignment; Transfer Restrictions.


(a)   
  Each Plan Support Party hereby agrees, severally and not jointly, for so long
as this Support Agreement shall remain in effect, not to sell, assign, transfer,
hypothecate or otherwise dispose of any Claim under the Credit Agreement, any
Notes or any other Claim against or interest in the Company unless, as a
condition precedent to any such transaction, the transferee thereof executes and
delivers a Joinder (as defined in Section 8.1(c) hereof) to the Company at least
two (2) Business Days prior to the relevant transfer. Thereafter, such
transferee shall be deemed to be a Plan Support Party, for purposes of this
Support Agreement.


(b)   
  Any sale, assignment, transfer, hypothecation or other disposition of any
Claim under the Credit Agreement, any Note or any other Claim against or
interest in the Company that either (i) does not comply with the procedures set
forth in subsection 8.1(a) hereof; or (ii) acts to delay or otherwise materially
effects any regulatory approvals required for the consummation of the
Restructuring, shall be deemed void ab initio.


(c)   
  Any person that receives or acquires any Claims under the Credit Agreement,
any Notes or any other Claim against or interest in the Company pursuant to a
sale, assignment, transfer, hypothecation or other disposition of such Notes or
Claims by a Plan Support Party hereby agrees to be bound by all of the terms of
this Support Agreement (as the same may be hereafter amended, restated or
otherwise modified from time to time) (a “Joining Party”) by executing and
delivering a joinder in the form of Exhibit D hereto (the “Joinder”). The
Joining Party shall thereafter be deemed to be a Plan Support Party for all
purposes under this Support Agreement.


(d)   
  With respect to the Claims under the Credit Agreement, Notes or any other
Claim against or interest in the Company held by any Joining Party upon
consummation of the sale, assignment, transfer, hypothecation or other
disposition of such Notes or Claims, the Joining Party hereby makes the
representations and warranties of the Plan Support Parties, set forth in Section
5 of this Support Agreement to the Company.


(e)   
  This Support Agreement shall in no way be construed to preclude any Plan
Support Party from acquiring additional Claims under the Credit Agreement, Notes
or any other Claim against or interest in the Company; provided that any such
Claims under the Credit Agreement, Notes or Claim




9




--------------------------------------------------------------------------------




  against or interest in the Company, shall automatically be deemed to be
subject to the terms of this Support Agreement.


8.2   
  No Third Party Beneficiaries.




Unless expressly stated herein, this Support Agreement shall be solely for the
benefit of the Company and each Plan Support Party. No other person or entity
shall be a third party beneficiary.



8.3   
  Entire Agreement.




This Support Agreement, including exhibits and annexes hereto, constitutes the
entire agreement of the Parties with respect to the subject matter of this
Support Agreement, and supersedes all other prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Support Agreement; provided, however, that any
confidentiality agreement executed by any Party shall survive this Support
Agreement and shall continue in full force and effect, subject to the terms
thereof, irrespective of the terms hereof.



8.4   
  Counterparts.




This Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Support Agreement
by email or facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof.



8.5   
  Settlement Discussions.




This Support Agreement and the Term Sheet are part of a proposed settlement of
disputes among the Parties hereto. Nothing herein shall be deemed to be an
admission of any kind. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Support Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce the terms of this Support Agreement or in
connection with the confirmation of the Plan.



8.6   
  Reservation of Rights.




Except as expressly provided in this Support Agreement and in any amendment
among the Support Parties, nothing herein is intended to, or does, in any manner
waive, limit, impair or restrict the ability of each of the Support Parties to
protect and preserve its rights, remedies and interests, including without
limitation, its claim against any of the other Support Parties (or their
respective affiliates or subsidiaries) or, except as explicitly set forth
herein, its full participation in any bankruptcy case filed by the Company.
Except as expressly provided herein, the failure of any Support Party to
exercise any right, power or remedy provided under this Support Agreement or
otherwise available in respect hereof at law or in equity or to insist upon
compliance by any other Support Party, and any custom or practice of the Support
Parties at variance with the terms hereof, shall not constitute a waiver by such
Support Party of its right to exercise any such or other right, power or remedy
or to demand such compliance. This Support Agreement and the Restructuring are
part of a proposed compromise and settlement of outstanding indebtedness loaned
to (or for the benefit of) the Company by the Lenders. If the transactions
contemplated by the Term Sheet are not consummated, or if this Support Agreement
is terminated for any reason, the Parties fully reserve any and all of their
rights.



8.7   
  Governing Law; Waiver of Jury Trial.


(a)   
  The Parties waive all rights to trial by jury in any jurisdiction in any
action, suit, or proceeding brought to resolve any dispute between the Parties
arising out of this Support Agreement, whether sounding in contract, tort or
otherwise.


(b)   
  This Support Agreement shall be governed by and construed in accordance with
the laws of the State of New York and the Bankruptcy Code, without regard to any
conflicts of law provision which would require the application of the law of any
other jurisdiction. By its execution and delivery of this Support Agreement,
each Party hereby irrevocably and unconditionally agrees for itself that,




10




--------------------------------------------------------------------------------




  subject to Section 8.7(c) hereof, any legal action, suit or proceeding against
it with respect to any matter under or arising out of or in connection with this
Support Agreement or for recognition or enforcement of any judgment rendered in
any such action, suit or proceeding, may be brought in any state or federal
court of competent jurisdiction in New York County, State of New York, and by
execution and delivery of this Support Agreement, each of the Parties hereby
irrevocably accepts and submits itself to the nonexclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceedings.


(c)   
  Notwithstanding the foregoing, if the Chapter 11 Cases are commenced, nothing
in subsections 8.7(a) or (b) hereof shall limit the authority of the Bankruptcy
Court to hear any matter related to or arising out of this Support Agreement.


8.8   
  Successors.




This Support Agreement is intended to bind the Parties and inure to the benefit
of the Plan Support Parties and the Company and each of their respective
successors, assigns, heirs, executors, administrators and representatives;
provided, however, that nothing contained in this Section 8.8 shall be deemed to
permit any transfer, tender, vote or consent, of any Claims other than in
accordance with the terms of this Support Agreement; provided further that to
the extent a Plan Support Party has exercised a review right over any Definitive
Documentation granted by this Support Agreement, such review right is considered
to be fully exercised by such Plan Support Party and, absent any change to such
Definitive Documentation over which the review right has been exercised, will
not be exercisable by such Plan Support Party’s respective successors, assigns,
heirs, executors, administrators or representatives with respect to such
Definitive Documentation.



8.9   
  Nature of Obligations.




Notwithstanding anything to the contrary herein, any obligations of the Plan
Support Parties contained herein are several in nature and not joint
obligations.



8.10   
  Acknowledgment of Counsel.




Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to and waived its right to do so) in connection with this
Support Agreement and the transactions contemplated by this Support Agreement.
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Support Agreement against
such Party based upon lack of legal counsel shall have no application and is
expressly waived. The provisions of this Support Agreement shall be interpreted
in a reasonable manner to effect the intent of the parties hereto. No Party
shall have any term or provision construed against such Party solely by reason
of such Party having drafted the same.



8.11   
  Amendments, Modifications, Waivers.




This Support Agreement (including, without limitation, the Term Sheet) may only
be modified, amended or supplemented, and any of the terms thereof may only be
waived, by an agreement in writing signed by each of the Company and the
Required Consenting Lenders; provided, however, that consent to the proposed
modification, amendment, supplement or waiver by the Company or Required
Consenting Lenders (as applicable) may be in the form of an e-mail by either
counsel to the Company, the Agent or counsel to the Agent (as applicable),
representing that the Company and Required Consenting Lenders (as applicable)
agree to such modification, amendment, supplement or waiver.



8.12   
  Severability of Provisions.




If any provision of this Support Agreement for any reason is held to be invalid,
illegal or unenforceable in any respect, that provision shall not affect the
validity, legality or enforceability of any other provision of this Support
Agreement.



8.13   
  Notices.




All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when: (a) delivered personally or by overnight
courier to the applicable addresses set forth





11




--------------------------------------------------------------------------------





below; or (b) sent by facsimile transmission or email to the parties listed
below with a confirmatory copy delivered by overnight courier.





If to the Company, to:









 
 
           
Otelco Inc.
505 Third Avenue East
Oneconta, Alabama 35121

 
           
Attention:
   
Michael D. Weaver
 
 
           
with copies to (for informational purposes only):
 
 
           
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
 
           
Attention:
   
Rachel C. Strickland, Esq.
Jack M. Tracy II, Esq.
 
           
Telecopy:
   
(212) 728-8111
 
           
E-mail:
   
rstrickland@willkie.com
jtracy@willkie.com
 
 
           
Young Conaway Stargatt & Taylor, LLP
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
 
           
Attention:
   
Edmon L. Morton, Esq.
 
           
Telecopy:
   
(302) 571-1253
 
           
E-mail:
   
emorton@ycst.com
 
 
           
Dorsey & Whitney LLP
51 West 52nd Street
New York, New York 10019
 
           
Attention:
   
Steven Khadavi, Esq.
 
           
Telecopy:
   
(646) 390-6549
 
           
E-mail:
   
khadavi.steven@dorsey.com

 




If to any Consenting Lender, to:









 
 
           
King & Spalding
1180 Peachtree Street, NE
Atlanta, GA 30309
 
           
Attention:
   
Sarah Borders, Esq.
 
           
Telecopy:
   
(404) 572-5100
 
           
E-mail:
   
sborders@kslaw.com

 




If to any Consenting Noteholder, to the address set forth on its signature page.





12




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
executed and delivered by their respective duly authorized officers, solely in
their respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.



 
           
OTELCO INC.,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
BLOUNTSVILLE TELEPHONE LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
BRINDLEE MOUNTAIN TELEPHONE LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
COMMUNICATIONS DESIGN ACQUISITION LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
CRC COMMUNICATIONS LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
GRANBY TELEPHONE LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer

 




SIGNATURE PAGE FOR RESTRUCTURING SUPPORT AGREEMENT



--------------------------------------------------------------------------------




 
           
HOPPER TELECOMMUNICATIONS LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
MID-MAINE TELECOM LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
MID-MAINE TELPLUS LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
OTELCO MID-MISSOURI LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
I-LAND INTERNET SERVICES LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
OTELCO TELECOMMUNICATIONS LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer

 




SIGNATURE PAGE FOR RESTRUCTURING SUPPORT AGREEMENT



--------------------------------------------------------------------------------




 
           
OTELCO TELEPHONE LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
PINE TREE TELEPHONE LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
SACO RIVER TELEPHONE LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
SHOREHAM TELEPHONE LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer
 
 
           
WAR TELEPHONE LLC,
 
 
           
By:
   
/s/ Michael D. Weaver
 
           
Name:  Michael D. Weaver
Title: Chief Executive Officer

 




SIGNATURE PAGE FOR RESTRUCTURING SUPPORT AGREEMENT



--------------------------------------------------------------------------------




[Plan Support Party Signature Pages Redacted]





SIGNATURE PAGE FOR RESTRUCTURING SUPPORT AGREEMENT



--------------------------------------------------------------------------------




EXHIBIT A





Otelco Inc.
Blountsville Telephone LLC
Brindlee Mountain Telephone LLC
Communications Design Acquisition LLC
CRC Communications LLC
Granby Telephone LLC
Hopper Telecommunications LLC
Mid-Maine Telecom LLC
Mid-Maine TelPlus LLC
Otelco Mid-Missouri LLC
I-Land Internet Services LLC
Otelco Telecommunications LLC
Otelco Telephone LLC
Pine Tree Telephone LLC
Saco River Telephone LLC
Shoreham Telephone LLC
War Telephone LLC



--------------------------------------------------------------------------------




EXHIBIT B





TERM SHEET



--------------------------------------------------------------------------------






OTELCO INC.





RESTRUCTURING TERM SHEET





January 31, 2013





This Term Sheet sets forth a proposal for restructuring (the “Restructuring”)
Otelco Inc., a Delaware corporation (the “Company” or “Borrower”), and its
subsidiaries pursuant to a prepackaged or pre-negotiated plan of reorganization
consummated in reorganization cases commenced under chapter 11 of title 11 of
the United States Code in the United States Bankruptcy Court for the District of
Delaware (the “Reorganization Cases”). The Restructuring will restructure
outstanding obligations (the “Obligations”) of the Company including, without
limitation, (i) the senior secured indebtedness owing under that certain Credit
Agreement dated as of October 20, 2008, as amended (as defined below, the
“Existing Credit Agreement” and as modified in connection with the
Restructuring, the “Amended Credit Agreement”), among the Borrower, the other
persons designated therein as “Credit Parties”, General Electric Capital
Corporation (“GECC”), acting as agent (in such capacity, “Agent”) on behalf of
itself as a lender and the other lenders signatory thereto from time to time
(collectively, the “Senior Lenders”) (the senior secured credit facility
contemplated by the Existing Credit Agreement, the “Existing Credit Facility”),
(ii) the indebtedness under that certain Indenture dated as of December 21, 2004
(the “Indenture”) among the Borrower, certain guarantors thereto and Wells Fargo
Bank, N.A. as Trustee (the “Subordinated Debt”) and (iii) the existing equity of
the Borrower. This Term Sheet is tentative, preliminary, subject to change, and
is solely intended to provide a framework for further discussions; this Term
Sheet does not constitute any binding commitment by the Company, the Agent, the
Senior Lenders (collectively, the “Parties”) or any other Person to enter into
the Restructuring or any other restructuring arrangement, and does not impose
any financing or other obligations on any Party. In addition, the terms and
conditions of this Term Sheet are subject to due diligence review, the approval
of the Agent’s and each Senior Lender’s internal credit authorities and the
negotiation and execution of appropriate agreement(s) acceptable to all Parties
and based on the structure outlined below. Any resolution of issues among the
Parties with respect to the proposed Restructuring or any other matter, if and
when agreed to, shall be accomplished solely by execution and delivery of
definitive documentation executed by each of the parties thereto as set forth
herein after the receipt of approval from their respective governing boards
and/or committees (the “Definitive Documentation”). Finally, the discussions
relating to this Term Sheet are settlement discussions relating to the
resolution of, and potential exercise of, legal rights as between the parties.
Consequently, all discussions, documents, or actions are not admissible in any
court for any reason, whether pursuant to Federal Rules of Evidence 408 or any
similar state rule or law. Unless otherwise specified, all capitalized terms
used herein without definition shall have the respective meanings given such
terms in the Existing Credit Agreement.





1




--------------------------------------------------------------------------------




Amended Credit Agreement
Summary of Terms



Borrower:
           
Otelco Inc., a Delaware corporation
 
Other Credit Parties:
           
Substantially all of the Borrower’s subsidiaries and the other Credit Parties
have guaranteed the Obligations under the Existing Credit Agreement and have
granted a first priority security interest in substantially all of their
respective assets as security for the Obligations. As part of the Restructuring,
such subsidiaries and the other Credit Parties will guaranty all of the
Obligations under the Amended Credit Agreement and grant a first priority
security interest in substantially all of their assets as security for the
Obligations.
 
Existing Credit Facility:
           
As of January 31, 2013, the Existing Credit Facility consists of the following
principal amounts: (a) $0 in outstanding Revolving Loans and (b) a $162,000,000
Term Loan (“Existing Term Loan”).
 
Conversion of Existing
Credit Facility:
           
On the date that the Restructuring closes (the “Closing Date”), (i) the Borrower
shall use all available cash above $5 million, to make a cash payment to the
Agent and Senior Lenders in an amount which is expected to reduce the principal
amount of the Existing Term Loan to $142,000,000; provided, however, that such
payment shall not be less than $20,000,000 (the “Closing Date Payment”) and such
Closing Date Payment shall be a condition to the undertakings of the Agent and
Senior Lenders to enter into the Restructuring pursuant to the Definitive
Documentation, (ii) the Existing Term Loan, less the Closing Date Payment, shall
remain outstanding as the restructured term loan (the “Restructured Term Loan”),
(iii) the Revolving Loan Commitment shall be reduced to $5,000,000 (the
“Restructured Revolving Credit Facility”, together with the Restructured Term
Loan, the “Restructured Credit Facility”) and (iv) as consideration for the
amendments and accommodations contemplated by the proposed restructuring,
including the extension of maturity of the obligations under the Existing Credit
Agreement, the Senior Lenders shall collectively receive limited voting shares
of Borrower (the “Class B Shares”), representing 7.5% of the total economic
interests in the Borrower, subject to dilution by the Management Equity Plan. On
the date that all of the Obligations under the Amended Credit Agreement have
been paid in full (including the cash collateralization of any outstanding
letters of credit) and the commitments thereunder have terminated, the Class B
Shares shall automatically convert into Class A Shares (as defined below) with
the same economic and voting interests as were in effect immediately prior to
such date.
 
Subordinated Debt:
           
The Subordinated Debt, plus all accrued interest thereon and all other amounts
due and owing in respect thereof, shall be converted on the Closing Date into
100% of the Class A voting shares of the Borrower (the “Class A Shares”),
representing 92.5% of the total economic and voting interests in the Borrower,
subject to dilution by the Management Equity Plan.
 
Existing Equity:
           
All equity interests in the Borrower, including any right, warrant or option to
acquire any equity interest in the Borrower, shall be cancelled and extinguished
on the Closing Date.



2




--------------------------------------------------------------------------------


Closing Date Cash on Hand:
           
The Borrower shall have not less than $5,000,000 in cash on hand on the Closing
Date.
 
Restructured Revolving
Credit Facility:
           
On the Closing Date, the Restructured Revolving Credit Facility will be reduced
to $5,000,000 in principal amount. Any portion of the Restructured Revolving
Credit Facility which may be repaid from time to time may be reborrowed, subject
the applicable provisions of the Amended Credit Agreement. The proceeds of any
new Revolving Loans may be used to finance Borrower’s working capital and
capital expenditure needs and to finance transaction costs and expenses related
to the Restructuring.
 
Restructured Term Loan:
           
On the Closing Date, and after application of the Closing Date Payment Amount,
the principal amount of the Restructured Term Loan shall be not more than
$142,000,000. Amounts paid on the Restructured Term Loan may not be reborrowed.
 
Excess Cash Flow Payment:
           
The Restructured Term Loans shall be subject to quarterly mandatory prepayments
equal to 75% of the Borrower’s Excess Cash commencing with the fiscal quarter
ending March 31, 2013; provided, however, that each such mandatory prepayment
shall be reduced to an amount equal to 50% of the Borrower’s Excess Cash if on
the applicable quarterly payment date the Borrower’s Consolidated Total Leverage
Ratio is less than or equal to 2.25:1.00.
 
Amortization of Restructured
Term Loan:
           
Straight-line amortization at 5.0% per annum commencing the first quarter after
the Closing Date, payable quarterly in arrears.
 
Maturity Date:
           
April 30, 2016
 
Financial Covenants:
           
The Amended Credit Agreement will include financial covenants substantially
similar to those in the Existing Credit Agreement but modified to reflect the
Borrower’s projected financial performance.
 
Sale Covenant:
           
The Amended Credit Agreement and the Borrower’s Articles will include a sale
covenant acceptable to the Agent and the Senior Lenders which shall be triggered
in the event that (x) the Borrower’s Consolidated Total Leverage Ratio (to be
measured at the end of each fiscal quarter) exceeds 4.25:1.0 or (y) there is a
payment default under the Amended Credit Agreement (each, a “Trigger Event”).
The sale covenant shall require the Borrower to sell all of the equity interests
or all or substantially all of the assets of the Credit Parties (the “Sale
Covenant”) within one hundred eighty days after the occurrence of a Trigger
Event (the “Initial Outside Date”) and shall include progress milestones
acceptable to the Agent and Requisite Senior Lenders and in any event shall
include selection of an investment banker acceptable to the Agent and Requisite
Senior Lenders. Provided, however, if final regulatory approvals from the FCC
and/or applicable PUCs has not been obtained by the Initial Outside Date, and
the Company is working in good faith to obtain such approvals then the Company
may extend the Initial Outside Date, solely to the extent necessary to enable
the Company to obtain such approvals, by up to 120 days by giving notice of such
extension to the Seniors Lenders.
 
 
           
Any waiver or amendment of the Sale Covenant shall require the consent of
Requisite Lenders with respect to any amendment of the Sale Covenant in the
Amended Credit Agreement and the consent of the majority of holders of



3




--------------------------------------------------------------------------------


 
           
Class B Shares with respect to any amendment of the Sale Covenant in the
Borrower’s Articles. The Borrower shall no longer be required to comply with the
Sale Covenant (and the Sale Covenant contained in the Borrower’s Articles may be
deemed to expire or be inoperative) if, and after, all of the Obligations under
the Amended Credit Agreement have been paid in full (including the cash
collateralization of any outstanding letters of credit) and the commitments
thereunder have terminated.
 
Restricted Payments:
           
None permitted.
 
Interest:
           
Interest on the Revolving Loans and the Restructured Term Loan will be payable
in cash in arrears on the applicable Interest Payment Dates and bear interest at
the following rates: (i) with respect to the Revolving Loans or Restructured
Term Loans which are designated as Index Rate Loans, the Index Rate (not less
than 4.25% per annum) plus 3.25% per annum or (ii) with respect to the Revolving
Loans or Restructured Term Loans which are designated as LIBOR Rate Loans, the
LIBOR Rate (not less than 3.0% per annum) plus 3.5% per annum.
 
Unused Commitment Fee:
           
The unused commitment fee payable with respect to the Restructured Revolving
Credit Facility will be 0.50% per annum.
 
Prepayment Requirements
and Commitment Reductions:
           
Except as otherwise provided in this Term Sheet, prepayment requirements and
commitment reduction terms shall conform to requirements and terms set forth in
the Existing Credit Agreement.
 
Collateral:
           
All Obligations under the Amended Credit Agreement shall be secured by first
priority security interests on all existing and after acquired assets of the
Credit Parties (subject to mutually agreed exceptions and exclusions),
including, without limitation, a pledge of the Borrower’s Subsidiaries.
 
Events of Default:
           
Events of Default in the Amended Credit Agreement shall be substantially the
same as in the Existing Credit Agreement, and shall also include Events of
Default arising from defaults under the Restructuring Documents. A Change in
Control Event shall constitute an Event of Default under the Amended Credit
Agreement. “Change of Control Event” means (i) any sale of all or substantially
all of the assets of the Borrower or any of its Subsidiaries; (ii) a merger of
Borrower or any of its Subsidiaries; (iii) any direct or indirect acquisition of
securities of the Borrower or any of its Subsidiaries that results in any Person
(or Persons acting together as a group) acquiring securities representing 50% or
more of the voting power of all outstanding voting securities of the Borrower
(or any of its Subsidiaries) in a transaction or series of transactions after
the date hereof; or (iv) any other similar transaction or series of transactions
that results in any Person (or Persons acting together as a group) acquiring 50%
or more of the voting power of all outstanding voting securities of the Borrower
(or any of its Subsidiaries) after the date hereof.
 
Collections/Cash
Management:
           
Cash management system, including blocked account/control agreements, acceptable
to the Agent.



4




--------------------------------------------------------------------------------


Documentation:
           
The Existing Credit Agreement shall be amended in the form of the Amended Credit
Agreement, which Amended Credit Agreement shall be in the form attached to this
Term Sheet, with any modifications thereto to be in form and substance
satisfactory to the Agent and the Requisite Lenders in their sole discretion.
All guarantees, pledge agreements and security documents will be reaffirmed or
amended and restated.
 
Reporting Requirements:
           
Reporting requirements in the Amended Credit Agreement shall be amended to
require monthly reporting and shall include an increased level of detail, as
acceptable to the Senior Lenders.
 
Conditions to Closing:
           
The Existing Credit Agreement shall be amended to contain such conditions to
funding as are customary for senior secured credit facilities of the type
described herein and as are acceptable to the Agent and the Senior Lenders. All
extensions of credit under the Amended Credit Agreement will be subject to the
continuing accuracy of representations and warranties and the absence of
defaults.
 
 
           
It is anticipated that the conditions to the effectiveness of the Amended Credit
Agreement would include, but not be limited to, the following, each of which
must be satisfied or waived as determined by the Agent and the Senior Lenders in
their sole discretion:
 
 
           
On the Closing Date, the Articles and the Bylaws of the Borrower will be amended
and restated to the extent necessary or appropriate to effectuate the provisions
of the Restructuring (including, without limitation, an amendment to the
Borrower’s organizational documents to provide for the creation and issuance of
the Class B Shares, to provide for the Sale Covenant and such further amendments
as described below).
 
 
           
No material adverse change with respect to the financial condition, collateral,
operations, business or prospects of the Borrower and its subsidiaries, taken as
a whole; provided, however, that none of the following shall constitute a
material adverse change: (i) changes resulting from the filing or announcement
of the Reorganization Cases of the type that customarily occur as a result of
the commencement of a case under chapter 11 of the Bankruptcy Code; or (ii) any
suspension in trading or de-listing of the securities of the Borrower on any
exchange on which such securities are listed.
 
 
           
Any third-party and regulatory approvals and consents necessary to consummate
the transactions contemplated by the Restructuring shall have been obtained.
 
 
           
The (i) Plan, (ii) Amended Credit Agreement, (iii) Articles and Bylaws,
certificates of formation and operating agreements, as applicable, of the
reorganized Borrower and each of its subsidiaries, (iv) registration rights
agreement of the Borrower, and (v) shareholders agreement of the reorganized
Borrower shall each be in the form attached hereto, with any modifications
thereto to be in form and substance satisfactory to the Agent and the Requisite
Lenders in their sole discretion. The (i) motions filed by the Company in
furtherance of the Restructuring, including “first day” motions, (ii) order
confirming the Plan, and (iii) all other Definitive Documentation evidencing the
transactions contemplated by the Restructuring shall be consistent with this
Term Sheet and shall be in form and substance reasonably satisfactory to



5




--------------------------------------------------------------------------------


 
           
the Agent and the Requisite Lenders. All Definitive Documentation evidencing the
transactions (collectively, the “Restructuring Documents”) shall have been
executed and delivered by all of the parties thereto and all such transactions
shall have been consummated on the Closing Date.
 
 
           
The Agent and the Senior Lenders shall have received such resolutions, consents,
certificates, legal opinions and other documents as they shall have requested
with respect to the execution and delivery of the Amended Credit Agreement and
the Restructuring Documents, and all related transactions and performance of the
obligations created thereunder.
 
 
           
All fees and expenses of the Agent to be paid at closing.
 
Purchase of Senior Lenders’
Class B Shares:
           
Within fifteen days after the indefeasible payment in cash in full of the
Borrower’s Obligations under the Amended Credit Agreement (including the cash
collateralization of any outstanding letters of credit) and termination of the
Commitments thereunder, the Borrower may elect, at its option, to purchase the
Senior Lenders’ Class B Shares for an amount equal to (i) 2.5% of the
outstanding principal obligations under the Amended Credit Agreement as of the
Closing Date, if the repurchase is effected on or before March 31, 2014; (ii) 5%
of the outstanding principal obligations under the Restructured Credit Agreement
as of the Closing Date if the repurchase is effected after March 31, 2014 and on
or before March 31, 2015; or (iii) 7.5% of the outstanding principal obligations
under the Restructured Credit Agreement as of the Closing Date, if the
repurchase is effected after March 31, 2015 and on or before March 31, 2016. The
Borrower’s right to purchase the Class B Shares shall terminate on March 31,
2016.
 
Expenses:
           
Borrower shall pay all reasonable, actual out-of-pocket legal fees and other
reasonable, actual out-of-pocket expenses of the Agent related to the
arrangement, documentation and closing of the Restructuring or otherwise
outstanding, documented in summary form consistent with past practice.
 
Releases:
           
The Borrower will agree to release the Agent, the Senior Lenders who vote in
favor of the Plan of Reorganization (as defined below) and their affiliates from
any and all claims relating to the Existing Credit Facility and the transactions
contemplated by this Term Sheet.
 
Required Consents:
           
The Borrower and other Credit Parties shall file voluntary petitions under
Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
District of Delaware and seek to effect the Restructuring under a plan of
reorganization (“Plan of Reorganization”).
 
Governing Law:
           
New York

 




6




--------------------------------------------------------------------------------




Equity Structure
Summary of Terms



Issuer:
           
Otelco Inc.
 
Equity Ownership Split1:
           
Senior Lenders — 7.5%
Subordinated Lenders — 92.5%
Management Equity Plan — stock options to the Reorganized Company’s senior
management for a percentage of Class A Shares not to exceed 10% of the total
voting and economic interest of the Reorganized Company.
 
Transfer Rights —
Class B Shares:
           
The Amended Credit Agreement will provide that prior to the payment in full of
the Borrower’s obligations under the Restructured Credit Facility (including the
cash collateralization of any outstanding letters of credit) and termination of
commitments thereunder, the Senior Lenders and their affiliates will not
transfer the Class B Shares unless they transfer a ratable portion of their
respective rights and obligations under the Amended Credit Agreement.
 
Board of Directors:
           
The Borrower shall have a seven-member board of directors (the “Board of
Directors”) consisting of: the CEO of Borrower (the “CEO”); three directors
elected by the holders of the Class A Shares (the “Class A Appointees”); and
three directors elected by the holders of the Class A Shares who a majority of
the holders of the Class B Shares have confirmed are acceptable to such holders
as to experience, qualifications, disinterestedness, independence and integrity
(the “Special Directors”). The disinterestedness requirement for each Special
Director shall include that such Special Director shall not have any material
business or close personal relationships or any history of any material business
or close personal relationships with any or all of the Senior Agent, the Senior
Lenders, the Subordinated Debt Holders, management, the Borrower and their
respective Affiliates Any replacement director for a Special Director must also
be satisfactory to a majority of the holders of Class B Shares (until and unless
such shares are converted to Class A Shares) as to qualifications, experience,
integrity, independence and disinterestedness.
 
 
           
Decisions of the Board of Directors shall be made based upon a majority of
votes.
 
 
           
Initially, all directors will each have one (1) vote.
 
 
           
Following the occurrence of any Trigger Event, the Class A Appointees and the
CEO will each have one (1) vote, and the Special Directors will each have two
(2) votes. If there is any vacancy among the Special Directors, then the votes
of the remaining Special Directors shall be increased on a pro rata basis such
that the Special Directors shall be entitled to cast nine votes in the
aggregate.

 




    





--------------------------------------------------------------------------------



1  
  In each case, subject to dilution by the Management Equity Plan.




7




--------------------------------------------------------------------------------




 
           
After the indefeasible payment in cash in full of the Borrower’s Obligations
under the Amended Credit Agreement (including the cash collateralization of any
outstanding letters of credit) and termination of the Commitments thereunder,
then all of the members of the Board of Directors of Borrower shall be
determined by the holders of a majority of the total voting interests of
Borrower.
 
 
           
Any voluntary bankruptcy filing must be approved by Special Directors holding at
least 2/3 of the votes then entitled to be cast by all of the Special Directors.
 
Board Observation Rights:
           
A holder of Class B Shares will have a right to appoint a board observer, as
long as it continues to hold at least 15% of the number of shares acquired by
the Senior Lenders in the Restructuring.2
 
Drag Rights:
           
The shares of the Borrower will be subject to a shareholders’ agreement with
drag-along rights in favor of holders of (a) Class A Shares prior to a Trigger
Event provided that the Amended Credit Agreement is paid in full and all
commitments thereunder terminated and (b) Class B Shares following a Trigger
Event. Notwithstanding the foregoing, in connection with the enforcement of
drag-along rights, (i) no shareholder shall be required to (a) make any
representations or warranties regarding the Borrower or any Credit Party or (b)
agree to enter into any non-solicitation or non-compete agreement; (ii) any
representations and warranties by a shareholder shall be on a several and not
joint basis and limited to fundamental matters pertaining to such shareholder
(e.g., ownership and due authorization); (iii) each shareholder shall only be
liable for its pro rata share of any indemnification obligation (which in the
case of a breach by a shareholder of certain fundamental representations
pertaining to such shareholder, is 100% of the indemnification obligation
arising therefrom); and (iv) the indemnification obligations of each shareholder
shall be several, not joint, and capped at the amount of net proceeds it
receives or less in connection with the transaction (other than indemnification
for breach of certain fundamental representations pertaining to such
shareholder).
 
Preemptive Rights:
           
The holders of Class B Shares will have customary preemptive rights with respect
to any new issuance of equity securities by the Borrower, subject to customary
exceptions
 
Information Rights:
           
Holders of Class B Shares will be entitled to customary information rights.
 
Registration Rights:
           
Holders of the Class B Shares will be entitled to customary registration rights.
 
Governing Law:
           
Delaware

 




    





--------------------------------------------------------------------------------



2  
  Company will not be required to pay costs associated with observers.




8




--------------------------------------------------------------------------------






EXHIBIT C





PLAN



--------------------------------------------------------------------------------






UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE



 
           
X
               
In re
           
:
   
Chapter 11
 
           
:
               
Otelco Inc., et al.
           
:
   
Case No. [] ([])
 
           
:
               
Debtors.

           
:
   
(Jointly Administered)
 
           
X
   
 

 




JOINT PREPACKAGED PLAN OF REORGANIZATION FOR
OTELCO INC. AND ITS AFFILIATED DEBTORS





Dated: February 1, 2013









 
           
WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue
New York, New York 10019-6099
(212) 728-8000

 
           
 
 
           
-and-

 
           
 
 
           
YOUNG CONAWAY STARGATT &
TAYLOR, LLP
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
(302) 856-6600

 
           
 
 
           
Counsel for Debtors
  and Debtors in Possession

 


--------------------------------------------------------------------------------






TABLE OF CONTENTS



            Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND INTERPRETATIONS
     1    
 
ARTICLE II METHOD OF CLASSIFICATION OF CLAIMS AND INTERESTS AND
GENERAL PROVISIONS
     8    
2.1
           
General Rules of Classification
         8    
2.2
           
Settlement
         9    
2.3
           
Substantive Consolidation of Debtors for Purposes of Voting, Confirmation and
Distribution
         9    
2.4
           
Administrative, Fee and Priority Tax Claims
         9    
2.5
           
Deadline for Filing Fee Claims
         9    
2.6
           
U.S. Trustee Fees
         10    
 
ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS
     10    
 
ARTICLE IV TREATMENT OF UNIMPAIRED CLASSES
     10    
4.1
           
Administrative Claims
         10    
4.2
           
Priority Tax Claims
         10    
4.3
           
Fee Claims
         11    
4.4
           
Other Secured Claims — Class 3
         11    
4.5
           
Other Priority Claims — Class 4
         11    
 
ARTICLE V TREATMENT OF IMPAIRED CLASSES
     11    
5.1
           
Senior Secured Term Loan Claims — Class 1
         11    
5.2
           
Senior Secured Revolving Loan Claims — Class 2
         11    
5.3
           
Subordinated Notes Claims — Class 5
         12    
5.4
           
510(b) Subordinated Notes Claims — Class 6
         12    
5.5
           
General Unsecured Claims — Class 7
         12    
5.6
           
Existing Equity Interests — Class 8
         12    
 
ARTICLE VI NEW COMMON STOCK
     12    
6.1
           
Authorization and Issuance of New Common Stock
         12    
6.2
           
New Stockholders Agreement and New Registration Rights Agreement
         12    
 
ARTICLE VII MEANS OF IMPLEMENTATION
     12    
7.1
           
Restructuring Transaction
         12    
7.2
           
Corporate Action
         13    
7.3
           
Effectuating Documents and Further Transactions
         13    
7.4
           
Intercompany Claims and Interests
         13    
7.5
           
Managers and Officers of the Reorganized Debtors
         14    
7.6
           
Directors of the Reorganized Debtors
         14    
7.7
           
Management Equity Plan
         14    
7.8
           
General Distribution Mechanics
         14    
7.9
           
Withholding Taxes
         16    
7.10
           
Exemption from Certain Transfer Taxes
         16    
7.11
           
Exemption from Securities Laws
         16    
7.12
           
Setoffs and Recoupments
         16    
7.13
           
Insurance Preservation and Proceeds
         16    
7.14
           
Solicitation of Debtors
         16    
7.15
           
No Change of Control
         16    
 



i




--------------------------------------------------------------------------------


            Page

--------------------------------------------------------------------------------

ARTICLE VIII EFFECT OF THE PLAN ON CLAIMS AND INTERESTS
     17    
 
8.1
           
Discharge
         17    
8.2
           
Vesting and Retention of Causes of Action
         18    
8.3
           
Survival of Certain Indemnification Obligations
         18    
8.4
           
Release of Claims
         18    
8.5
           
Objections to Claims and Interests
         21    
8.6
           
Amendments to Claims
         22    
8.7
           
Estimation of Claims
         22    
 
ARTICLE IX EXECUTORY CONTRACTS
     22    
 
9.1
           
Executory Contracts and Unexpired Leases
         22    
9.2
           
Bar Date for Rejection Damages
         23    
9.3
           
Cure
         23    
 
ARTICLE X CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION
OF THE PLAN
     23    
10.1
           
Conditions Precedent to Confirmation
         23    
10.2
           
Conditions to the Effective Date
         23    
10.3
           
Waiver of Conditions Precedent
         24    
10.4
           
Effect of Non-Occurrence of the Conditions to Consummation
         24    
10.5
           
Withdrawal of the Plan
         24    
10.6
           
Cramdown
         25    
 
ARTICLE XI ADMINISTRATIVE PROVISIONS
     25    
11.1
           
Retention of Jurisdiction
         25    
11.2
           
Governing Law
         26    
11.3
           
Time
         26    
11.4
           
Monetary Figures
         27    
11.5
           
Retiree Benefits
         27    
11.6
           
Amendments
         27    
11.7
           
Successors and Assigns
         27    
11.8
           
Controlling Documents
         27    
11.9
           
Creditors’ Committee
         27    
11.10
           
Termination of Professionals
         28    
11.11
           
Hart-Scott-Rodino Antitrust Improvements Act
         28    
11.12
           
Notices
         28    
11.13
           
Reservation of Rights
         29    

 




ii




--------------------------------------------------------------------------------






EXHIBITS



EXHIBITS IN THE PLAN SUPPLEMENT
           
 
Exhibit 1
           
New Senior Secured Credit Facility Agreement

               
 
Exhibit 2
           
New Stockholders Agreement

               
 
Exhibit 3
           
List of Officers and Directors

               
 
Exhibit 4
           
Certificate of Incorporation of Otelco Inc.

               
 
Exhibit 5
           
Bylaws of Otelco Inc.

               
 
Exhibit 6
           
Management Equity Plan

               
 
Exhibit 7
           
New Registration Rights Agreement

              

 


--------------------------------------------------------------------------------






ARTICLE I





DEFINITIONS AND INTERPRETATIONS



A.   
  Definitions.




The capitalized terms set forth below shall have the following meanings:





1.1   510(b) Subordinated Notes Claim means a Claim of the type described in,
and subject to subordination pursuant to section 510(b) of the Bankruptcy Code,
if any, which Claim is related to a Subordinated Notes Claim.





1.2   Administrative Claim means a Claim, other than a Fee Claim or a claim for
payment of U.S. Trustee Fees, for payment of costs or expenses of administration
specified in sections 503(b) and 507(a)(1) of the Bankruptcy Code, including,
without limitation, the actual and necessary costs and expenses incurred after
the Petition Date of preserving the Estates and operating the business of the
Debtors (such as wages, salaries or commissions for services rendered).





1.3   Allowed _________ Claim means a Claim that is Allowed in the specified
Class. For example, an Allowed Class 1 Claim or Allowed Senior Secured Term Loan
Claim is an Allowed Claim in the Senior Secured Term Loan Claims Class
designated herein as Class 1.





1.4   Allowed means, with respect to any Claim or Interest, to the extent such
Claim or Interest is: (a) not Disputed; and (b) (i) is scheduled by the Debtors
in their schedules of assets and liabilities (if filed) pursuant to the
Bankruptcy Code and Bankruptcy Rules in a liquidated amount and not listed as
contingent, unliquidated or disputed and for which no contrary proof of claim
has been filed, (ii) proof of which has been timely filed, or deemed timely
filed, with the Bankruptcy Court pursuant to the Bankruptcy Code, the Bankruptcy
Rules and/or any applicable orders of the Bankruptcy Court, or late filed with
leave of the Bankruptcy Court; and not objected to within the period fixed by
the Plan, the Bankruptcy Code, the Bankruptcy Rules and/or applicable orders of
the Bankruptcy Court, (iii) has been allowed by an agreement between the holder
of such Claim or Interest and the Debtors or Reorganized Debtors, or (iv) has
otherwise been allowed by a Final Order or pursuant to the Plan. An Allowed
Claim: (a) includes a previously Disputed Claim to the extent such Disputed
Claim becomes allowed; and (b) shall be net of any setoff amount that may be
asserted by any Debtor against the holder of such Claim, which shall be deemed
to have been setoff in accordance with the provisions of the Plan.





1.5   Ballot means the ballot distributed to each holder of a Claim eligible to
vote on the Plan, on which ballot such holder of a Claim may, inter alia, vote
for or against the Plan.





1.6   Bankruptcy Code means title 11 of the United States Code, as now in effect
or hereafter amended, as applicable to the Reorganization Cases.





1.7   Bankruptcy Court means the United States Bankruptcy Court for the District
of Delaware, or any other court exercising competent jurisdiction over the
Reorganization Cases or any proceeding therein.





1.8   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure and the
local rules of the Bankruptcy Court (including any applicable local rules of the
United States District Court for the District of Delaware), as applicable to the
Reorganization Cases.





1.9   Bar Date means any deadline for filing proof of a Claim that arose on or
prior to the Petition Date, if any, as established by an order of the Bankruptcy
Court or the Plan.





1.10   Business Day means any day except a Saturday, Sunday, or “legal holiday”
as such term is defined in Bankruptcy Rule 9006(a).





1.11   Cash means cash and cash equivalents, including, but not limited to, bank
deposits, checks, and other similar items in the legal tender of the United
States of America.





1.12   Cash Distribution Amount means the amount of (a) Cash required to make
Distributions under the Plan to holders of Allowed Administrative Claims,
Allowed Priority Tax Claims, Allowed Fee





1




--------------------------------------------------------------------------------





Claims, Allowed Class 2 Claims, Allowed Class 3 Claims, Allowed Class 4 Claims
and Allowed Class 7 Claims, and (b) Cash reserved on account of Disputed Claims.





1.13   Causes of Action means any claims, causes of action, demands, rights,
actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
privileges, licenses, and franchises of any kind or character whatsoever, known,
unknown, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, in contract or in tort, in law or in equity, or pursuant to any
other theory of law. Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims on contracts or for breaches of duties
imposed by law; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550,
or 553 of the Bankruptcy Code; and (d) such claims and defenses as fraud,
mistake, duress, and usury and any other defenses set forth in section 558 of
the Bankruptcy Code.





1.14   Claim means a claim against a Debtor, whether or not asserted, known or
unknown, as such term is defined in section 101(5) of the Bankruptcy Code,
including: (a) any right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) any right
to an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.





1.15   Class means a group of Claims or Interests classified by the Plan
pursuant to section 1123(a)(1) of the Bankruptcy Code, and as set forth in
Article III of the Plan.





1.16   Confirmation Date means the date the Bankruptcy Court enters the
Confirmation Order on its docket.





1.17   Confirmation Hearing means the hearing to adjudicate confirmation of the
Plan.





1.18   Confirmation Order means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code and approving the
Disclosure Statement pursuant to sections 1125 and 1126(b) of the Bankruptcy
Code, which shall be in form and substance reasonably satisfactory to the
Debtors and the Senior Secured Credit Facility Agent.





1.19   Creditors’ Committee means the Official Committee of Unsecured Creditors
in the Reorganization Cases, if any, as appointed by the Office of the United
States Trustee for the District of Delaware, and as may be reconstituted from
time to time.





1.20   Cure Amount shall have the meaning ascribed to such term in Section
9.3(a) of the Plan.





1.21   Cure Dispute shall have the meaning ascribed to such term in Section
9.3(b) of the Plan.





1.22   Debtors means: Otelco Inc.; Blountsville Telephone LLC; Brindlee Mountain
Telephone LLC; Communications Design Acquisition LLC; CRC Communications LLC;
Granby Telephone LLC; Hopper Telecommunications LLC; Mid-Maine Telecom LLC;
Mid-Maine TelPlus LLC; Otelco Mid-Missouri LLC; I-Land Internet Services LLC;
Otelco Telecommunications LLC; Otelco Telephone LLC; Pine Tree Telephone LLC;
Saco River Telephone LLC; Shoreham Telephone LLC; and War Telephone LLC.





1.23   Disallowed means a finding of the Bankruptcy Court in a Final Order or
provision of the Plan providing that a Claim shall not be an Allowed Claim.





1.24   Disclosure Statement means the Disclosure Statement that relates to the
Plan and is approved by the Bankruptcy Court pursuant to sections 1125 and
1126(b) of the Bankruptcy Code, as such Disclosure Statement may be amended,
modified, or supplemented (and all exhibits and schedules annexed thereto or
referred to therein and all supplements thereto).





1.25   Disputed means, with respect to a Claim or Interest, that portion
(including, when appropriate, the whole) of such Claim or Interest that: (a) if
the Debtors are required by the Bankruptcy Court to file schedule of assets and
liabilities, (i) has not been scheduled by the Debtors or has been scheduled in
a lesser amount or priority than the amount or priority asserted by the holder
of such Claim or Interest, or (ii) has been scheduled as contingent,
unliquidated or disputed and for which no proof of claim has been timely





2




--------------------------------------------------------------------------------





filed; (b) is the subject of an objection or request for estimation filed in the
Bankruptcy Court which has not been withdrawn or overruled by a Final Order;
and/or (c) is otherwise disputed by any of the Debtors or Reorganized Debtors in
accordance with applicable law or contract, which dispute has not been
withdrawn, resolved, or overruled by final, non-appealable order of a court of
competent jurisdiction.





1.26   Distribution means the distribution in accordance with the terms of the
Plan of Cash, the New Term Loan Obligations, the New Revolving Loan Obligations
and/or New Common Stock, in each case, if any, and as the case may be.





1.27   Distribution Address means the address set forth in the relevant proof of
claim. If no proof of claim is filed in respect to a particular Claim, then the
address set forth in the Debtors’ books and records or register maintained for
registered securities; provided that, with respect to the Senior Secured Credit
Facility, the Distribution Address shall be the address of the Senior Secured
Credit Facility Agent.





1.28   Distribution Agent means with respect to Distributions made on account
of: (a) the Senior Secured Term Loan Claims and Senior Secured Revolving Loan
Claims, the Senior Secured Credit Facility Agent; (b) the Subordinated Notes
Claims, the Subordinated Notes Trustee; or (c) any other Claim or Interest, any
stock transfer agents, agents contractually authorized and/or obligated to make
Distributions to certain claimants and similar intermediaries and agents
participating in making or conveying Distributions as required by the Plan,
which may include any Reorganized Debtor.





1.29   Distribution Date means (a) with respect to Senior Secured Term Loan
Claims and Senior Secured Revolving Loan Claims, the Effective Date, (b) with
respect to Subordinated Notes Claims, the Effective Date (or as soon as
reasonably practicable thereafter), (c) with respect to Administrative Claims,
Other Priority Claims, Priority Tax Claims, Other Secured Claims, and General
Unsecured Claims, the date that is the latest of: (i) the Effective Date (or as
soon thereafter as reasonably practicable); (ii) the date such Claim would
ordinarily be due and payable; and (iii) the date (or as soon thereafter as
reasonably practicable) that is fifteen (15) days (or, if such date is not a
Business Day, on the next Business Day thereafter) after such Claim becomes an
Allowed Claim or otherwise becomes payable under the Plan, and (d) with respect
to Fee Claims, the date (or as soon thereafter as reasonably practicable) that
such Claims are allowed by Final Order of the Bankruptcy Court.





1.30   Effective Date means a Business Day, selected by the Debtors, which is
after the entry of the Confirmation Order, on which all conditions to the
Effective Date set forth in Section 10.2 of the Plan have been satisfied or
waived.





1.31   Estates means the estates created in the Reorganization Cases pursuant to
section 541 of the Bankruptcy Code.





1.32   Estimated Fee Claims shall have the meaning ascribed to such term in
Section 4.3 of the Plan.





1.33   Estimation Order means an order or orders of the Bankruptcy Court, if
any, estimating for voting and/or distribution purposes (under section 502(c) of
the Bankruptcy Code) the allowed amount of any Claim. The defined term
Estimation Order includes the Confirmation Order if the Confirmation Order
grants the same relief that would have been granted in a separate Estimation
Order.





1.34   Existing Equity Interests means (a) any Interest, other than an
Intercompany Interest, including but not limited to the common stock, par value
$0.01 per share, of Holdco, issued and outstanding immediately prior to the
Effective Date, and (b) a Claim of the type described in section 510(b) of the
Bankruptcy Code, if any, which Claim is related to an Interest in a Debtor.





1.35   Existing Income Deposit Securities means those certain income deposit
securities held by non-affiliates representing one share of common stock, par
value $0.01 per share, of Holdco, and $7.50 principal amount of a Subordinated
Note.





1.36   Fee Claim means a Claim by a (a) Professional Person (other than an
ordinary course professional retained pursuant to an order of the Bankruptcy
Court) for compensation or reimbursement pursuant to section 327, 328, 330, 331,
503(b) or 1103(a) of the Bankruptcy Code in connection with the





3




--------------------------------------------------------------------------------





Reorganization Cases; or (b) member of the Creditors’ Committee, if any, arising
under section 503(b)(3)(F) of the Bankruptcy Code.





1.37   Final Order means an order or judgment of the Bankruptcy Court, as
entered on the docket of the Bankruptcy Court that has not been reversed,
stayed, modified, or amended, and as to which: (a) the time to appeal, seek
review or rehearing or petition for certiorari has expired and no timely-filed
appeal or petition for review, rehearing, remand or certiorari is pending; or
(b) any appeal taken or petition for certiorari filed has been resolved by the
highest court to which the order or judgment was appealed or from which
certiorari was sought, provided, however, that the possibility that a motion
under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure, or any
analogous rule under the Bankruptcy Rules or other rules governing procedure in
cases before the Bankruptcy Court, may be filed with respect to such order shall
not cause such order not to be a Final Order;





1.38   General Unsecured Claim means any Claim that is not: (a) an
Administrative Claim, (b) an Other Priority Claim, (c) a Priority Tax Claim, (d)
a claim for U.S. Trustee Fees, (e) an Other Secured Claim, (f) a Senior Secured
Term Loan Claim, (g) a Senior Secured Revolving Loan Claim, (h) a Fee Claim, (i)
a Subordinated Notes Claim or (j) a 510(b) Subordinated Notes Claim.





1.39   HoldCo means Otelco Inc., a Delaware corporation.





1.40   Impaired means with respect to any Class of Claims or Interests, a Class
of Claims or Interests that is impaired within the meaning of section 1124 of
the Bankruptcy Code.





1.41   Intercompany Claim means any Claim (including an Administrative Claim),
cause of action, or remedy held by a Debtor against another Debtor.





1.42   Intercompany Interest means an Interest in a Debtor held by another
Debtor.





1.43   Interest means any equity interest in any Debtor, including an equity
security within the meaning of section 101(16) of the Bankruptcy Code or any
option, warrant, or right, contractual or otherwise, to acquire any such
interest.





1.44   Management Equity Plan means the equity plan established for certain
employees of the Reorganized Debtors.





1.45   New Board means the board of directors of Reorganized Otelco on and after
the Effective Date.





1.46   New Class A Common Stock means voting shares of Reorganized Otelco,
representing 92.5% of the total economic and voting interests in Reorganized
Otelco.





1.47   New Class B Common Stock means limited voting shares of Reorganized
Otelco, representing 7.5% of the total economic interests in Reorganized Otelco.





1.48   New Common Stock means the common stock of Reorganized Otelco consisting
of the New Class A Common Stock and New Class B Common Stock, described in
Article VI hereof, issued on the Effective Date and distributed in the manner
provided by the Plan.





1.49   New Registration Rights Agreement means the registration rights agreement
with respect to the New Class B Common Stock, which shall be in the form
attached hereto as Exhibit 7 with such changes and modifications as consented to
by the Senior Secured Credit Facility Agent and the Required Lenders.





1.50   New Revolving Loan Obligations means obligations in the principal amount
of not more than $5 million with respect to the revolving loan portion of the
New Senior Secured Credit Facility.





1.51   New Senior Secured Credit Facility means the credit facility provided to
the Reorganized Debtors pursuant to the New Senior Secured Credit Facility
Agreement.





1.52   New Senior Secured Credit Facility Agreement means the first priority
secured credit agreement between each of the Reorganized Debtors, either as
borrower or guarantors, and the lenders that are party thereto, entered into on
the Effective Date, providing for the New Term Loan Obligations and New
Revolving Loan Obligations; which shall be in the form attached hereto as
Exhibit 1, with such changes and





4




--------------------------------------------------------------------------------





modifications as consented to by the Senior Secured Credit Facility Agent and
the Required Lenders in their sole discretion.





1.53   New Stockholders Agreement means that certain agreement, which shall be
in the form attached hereto as Exhibit 2 with such changes and modifications as
consented to by the Senior Secured Credit Facility Agent and the Required
Lenders, governing the rights, duties and obligations of shareholders of
Reorganized Otelco, to be dated as of the Effective Date.





1.54   New Term Loan Obligations means obligations in the principal amount of
not more than $142 million, or such higher amount agreed to in writing by the
Senior Secured Credit Facility Agent and holders of more than fifty percent in
number and two-thirds in amount of the Senior Secured Term Loan Claims in their
sole and absolute discretion, with respect to the term loan portion of the New
Senior Secured Credit Facility.





1.55   Other Priority Claim means any Claim entitled to priority pursuant to
section 507(a) of the Bankruptcy Code, other than: (a) an Administrative Claim;
(b) a Priority Tax Claim; (c) a Fee Claim, or (d) any Claim for “adequate
protection” of the security interests of the Senior Secured Credit Facility
Lenders authorized pursuant to the terms of an order approving the use of cash
claimed as collateral.





1.56   Other Secured Claim means a Secured Claim other than a Senior Secured
Term Loan Claim, or a Senior Secured Revolving Loan Claim.





1.57   Person means any individual, corporation, partnership, association,
indenture trustee, organization, joint stock company, joint venture, estate,
trust, governmental unit or any political subdivision thereof, including, for
the avoidance of doubt, the Creditors’ Committee, if any, Interest holders,
current or former employees of the Debtors, or any other entity.





1.58   Petition Date means [].





1.59   Plan means this Joint Prepackaged Plan of Reorganization, dated as of the
date set forth on the first page hereof, for the Debtors, together with any
amendments or modifications hereto as the Debtors may file hereafter with the
consent of the Senior Secured Credit Facility Agent and Required Lenders.





1.60   Plan Documents means the New Senior Secured Credit Facility Agreement,
the New Stockholders Agreement, the Management Equity Plan, the list of proposed
officers and directors of the Reorganized Debtors, the New Registration Rights
Agreement, the amended certificates of incorporation of the Reorganized Debtors
and the amended by-laws of the Reorganized Debtors, provided, that, each Plan
Document is to be executed, delivered, assumed, and/or performed in conjunction
with the consummation of the Plan on the Effective Date.





1.61   Plan Supplement means the supplemental appendix to the Plan, which
contains, among other things, substantially final forms or executed copies, as
the case may be, of the Plan Documents.





1.62   Plan Support Agreement means that certain restructuring support agreement
among the Debtors and the Plan Support Parties, dated as of January 31, 2013,
together with the exhibits and attachments thereto, and as the same may be
amended from time to time in accordance with the terms thereof.





1.63   Plan Support Parties means those certain holders of Impaired Claims that
are parties to the Plan Support Agreement.





1.64   Priority Tax Claim means any Claim entitled to priority pursuant to
section 507(a)(8) of the Bankruptcy Code.





1.65   Pro Rata means the proportion that a Claim or Interest in a particular
Class bears to the aggregate amount of the Claims or Interests in such Class,
excluding Disallowed Claims or Disallowed Interests.





1.66   Professional Person means a Person retained by order of the Bankruptcy
Court in connection with the Reorganization Cases, pursuant to section 327, 328,
330 or 1103 of the Bankruptcy Code.





1.67   Reinstated or Reinstatement means (a) leaving unaltered the legal,
equitable, and contractual rights to which a Claim entitles the holder of such
Claim in accordance with section 1124 of the





5




--------------------------------------------------------------------------------





Bankruptcy Code, or (b) if applicable under section 1124 of the Bankruptcy Code:
(i) curing all prepetition and postpetition defaults other than defaults
relating to the insolvency or financial condition of the Debtors or their status
as debtors under the Bankruptcy Code; (ii) reinstating the maturity date of the
Claim; (iii) compensating the holder of such Claim for damages incurred as a
result of its reasonable reliance on a provision allowing the Claim’s
acceleration; and (iv) not otherwise altering the legal, equitable and
contractual rights to which the Claim entitles the holder thereof.





1.68   Released Parties means each of, and solely in its capacity as such: (a)
the Debtors; (b) the Senior Secured Credit Facility Agent; (c) the Plan Support
Parties; (d) the Subordinated Notes Trustee; (e) the Creditors’ Committee, if
any, and its members (solely in their capacity as members of the Creditors’
Committee but not in their capacity as individual creditors), advisors and
professionals (including any attorneys, financial advisors, investment bankers
and other professionals retained by such persons); and (f) with respect to each
of the foregoing entities in clauses (a) through (e), such entity’s current
affiliates, subsidiaries, officers, directors, principals, members, employees,
agents, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, equityholders, partners and other professionals.





1.69   Releasing Party means each of, and solely in its capacity as such, (a)
the Senior Secured Credit Facility Agent; (b) the Plan Support Parties; (c) the
Subordinated Notes Trustee; (d) the holders of impaired Claims or Interests
other than those who (i) have been deemed to reject the Plan, or (ii) abstain
from voting or voted to reject the Plan and have also checked the box on the
applicable Ballot indicating that they opt not to grant the releases provided in
the Plan; (e) the Creditors’ Committee, if any, and its members (solely in their
capacity as members of the Creditors’ Committee but not in their capacity as
individual creditors), advisors and professionals (including any attorneys,
financial advisors, investment bankers and other professionals retained by such
persons); (f) the holders of Unimpaired Claims; and (g) with respect to the
foregoing entities in clauses (a) through (f), such entity’s current affiliates,
subsidiaries, officers, directors, principals, members, employees, agents,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, equityholders, partners and other professionals.





1.70   Reorganization Cases means the chapter 11 cases of the Debtors pending
before the Bankruptcy Court.





1.71   Reorganized Debtor means each Debtor on and after the Effective Date.





1.72   Reorganized Otelco means Otelco Inc. on and after the Effective Date.





1.73   Required Lenders shall mean those Senior Secured Term Loan Lenders
holding at least sixty-six and two-thirds percent of the obligations under the
Senior Secured Term Loan, and constituting a majority of the Senior Secured Term
Loan Lenders under the Senior Secured Credit Facility Agreement.





1.74   Restructuring Transaction shall have the meaning ascribed to such term in
Section 7.1 of the Plan.





1.75   Schedules of Assets and Liabilities means the Debtors’ schedules of
assets and liabilities, if any, as may be amended or supplemented, filed with
the Bankruptcy Court pursuant to sections 521(1) and 1106(a)(2) of the
Bankruptcy Code.





1.76   Secured Claim means, pursuant to section 506 of the Bankruptcy Code and
section 1111 of the Bankruptcy Code, as applicable, that portion of a Claim that
is secured by a valid, perfected and enforceable security interest, lien,
mortgage or other encumbrance, that is not subject to avoidance under applicable
bankruptcy or non-bankruptcy law, in or upon any right, title or interest of a
Debtor in and to property of such Debtor’s Estate, to the extent of the value of
the holder’s interest in such property as of the relevant determination date.
The defined term Secured Claim includes any Claim that is a secured Claim
pursuant to sections 506 and 553 of the Bankruptcy Code.





1.77   Securities Act means the United States Securities Act of 1933, as
amended.





1.78   Senior Secured Credit Facility Agent means General Electric Capital
Corporation, as administrative agent, agent and lender under the Senior Secured
Credit Facility Agreement.





6




--------------------------------------------------------------------------------




1.79   Senior Secured Credit Facility means the prepetition first priority
credit facility consisting of the Senior Secured Term Loan and the Senior
Secured Revolving Loan, pursuant to the Senior Secured Credit Facility
Agreement.





1.80   Senior Secured Credit Facility Agreement means that certain Second
Amended and Restated Credit Agreement, dated as of October 20, 2008, by and
among Holdco, as borrower, the other credit parties thereto, the lenders party
thereto, and General Electric Capital Corporation, as administrative agent,
agent and lender, GE Capital Markets, Inc., as lead arranger and sole
bookrunner, and CoBank, ACB, as co-lead arranger and lender, together with any
guaranties, and other collateral or ancillary documents (as amended, modified or
supplemented).





1.81   Senior Secured Credit Facility Lenders means all Senior Secured Revolving
Loan Lenders and all Senior Secured Term Loan Lenders.





1.82   Senior Secured Revolving Loan means that certain $15,000,000 revolving
credit facility made pursuant to the Senior Secured Credit Facility Agreement.





1.83   Senior Secured Revolving Loan Claim means any Claim under that certain
Senior Secured Revolving Loan made pursuant to the Senior Secured Credit
Facility Agreement.





1.84   Senior Secured Revolving Loan Lenders means all lenders under the Senior
Secured Revolving Loan pursuant to the Senior Secured Credit Facility Agreement.





1.85   Senior Secured Term Loan means that certain term loan in the principal
amount of $162,000,000 made pursuant to the Senior Secured Credit Facility
Agreement.





1.86   Senior Secured Term Loan Claim means any Claim under that certain Senior
Secured Term Loan made pursuant to the Senior Secured Credit Facility Agreement,
including all accrued interest and expenses as of the Effective Date.





1.87   Senior Secured Term Loan Lenders means all lenders under the Senior
Secured Term Loan pursuant to the Senior Secured Credit Facility Agreement.





1.88   Senior Secured Term Loan Payment means the payment of all Cash on hand on
the Effective Date (before any Distributions are made) minus (a) the Cash
Distribution Amount and (b) $5,000,000, in partial satisfaction of the Senior
Secured Term Loan Claims, which payment shall be (i) sufficient to reduce the
principal amount of the Senior Secured Credit Facility to an amount less than or
equal to $142,000,000, or such higher principal amount agreed to in writing by
the Senior Secured Credit Facility Agent and holders of more than fifty percent
in number and two-thirds in amount of the Senior Secured Term Loan Claims in
their sole and absolute discretion, and to pay all accrued and unpaid interest
and expenses under the Senior Secured Credit Facility, and (ii) not less than
$20,000,000, or such lower amount agreed to in writing by the Senior Secured
Credit Facility Agent and holders of more than fifty percent in number and
two-thirds in amount of the Senior Secured Term Loan Claims in their sole and
absolute discretion.





1.89   Subordinated Notes means those certain 13% unsecured senior subordinated
notes due 2019, issued by HoldCo pursuant to the Subordinated Notes Indenture.





1.90   Subordinated Notes Claim means any Claim derived from or based upon the
Subordinated Notes.





1.91   Subordinated Notes Equity Distribution means 92.5% of the New Class A
Common Stock, prior to dilution by the Management Equity Plan.





1.92   Subordinated Notes Indenture means that certain Indenture, dated as of
December 21, 2004, among HoldCo, as issuer, the guarantors named thereto, and
Wells Fargo Bank, N.A. as trustee, supplemented as of July 3, 2006, July 5,
2007, October 31, 2008, June 8, 2010, October 1, 2011 and October 14, 2011,
together with any guaranties, collateral or ancillary documents (as amended,
modified or supplemented).





1.93   Subordinated Notes Trustee means Wells Fargo Bank, N.A. as trustee under
the Subordinated Notes Indenture.





7




--------------------------------------------------------------------------------




1.94   Unclaimed Property means any Cash or other property unclaimed on or after
the Effective Date or date on which a Distribution would have been made in
respect of the relevant Allowed Claim. Unclaimed Property shall include: (a)
checks (and the funds represented thereby) and other property mailed to a
Distribution Address and returned as undeliverable without a proper forwarding
address; (b) funds for uncashed checks; and (c) checks (and the funds
represented thereby) and New Common Stock not mailed or delivered because no
Distribution Address to mail or deliver such property was available.





1.95   United States Trustee means the Office of the United States Trustee for
the District of Delaware.





1.96   Unimpaired means with respect to a Class of Claims or Interests, a Class
of Claims or Interests that is not Impaired.





1.97   U.S. Trustee Fees means fees arising under 28 U.S.C. § 1930(a)(6) and
accrued interest thereon arising under 31 U.S.C. § 3717.



B.   
  Interpretation; Application of Definitions and Rules of Construction.




Unless otherwise specified, all section or exhibit references in the Plan are to
the respective section in, or exhibit to, the Plan. The words “herein,”
“hereof,” “hereto,” “hereunder,” and other words of similar import refer to the
Plan as a whole and not to any particular section, subsection, or clause
contained therein. Any capitalized term used herein that is not defined herein
shall have the meaning assigned to that term in the Bankruptcy Code or the
Bankruptcy Rules. Except for the rules of construction contained in sections
102(5) of the Bankruptcy Code, which shall not apply, the rules of construction
contained in section 102 of the Bankruptcy Code shall apply to the construction
of the Plan. Any reference in the Plan to a contract, instrument, release,
indenture, or other agreement or documents being in a particular form or on
particular terms and conditions means that such document shall be substantially
in such form or substantially on such terms and conditions, and any reference in
the Plan to an existing document or exhibit filed or to be filed means such
document or exhibit as it may have been or may be amended, modified, or
supplemented. The headings in the Plan are for convenience of reference only and
shall not limit or otherwise affect the provisions hereof. To the extent there
is an inconsistency between any of the provisions of the Plan and any of the
provisions contained in the Plan Documents to be entered into as of the
Effective Date, the Plan Documents shall control.



C.   
  Appendices and Plan Documents.




All Plan Documents and appendices to the Plan are incorporated into the Plan by
reference and are a part of the Plan as if set forth in full herein. Holders of
Claims and Interests may inspect a copy of the Plan Documents, once filed, in
the Office of the Clerk of the Bankruptcy Court during normal business hours, or
obtain a copy of the Plan Documents by a written request sent to the following
address:





Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Jack M. Tracy II, Esq.
Telephone: (212) 728-8000





ARTICLE II





METHOD OF CLASSIFICATION OF CLAIMS
AND INTERESTS AND GENERAL PROVISIONS




2.1   
  General Rules of Classification.




Generally, a Claim is classified in a particular Class for voting and
distribution purposes only to the extent the Claim qualifies within the
description of that Class, and is classified in another Class or Classes to the
extent any remainder of the Claim qualifies within the description of such other
Class or Classes. Unless otherwise provided, to the extent a Claim qualifies for
inclusion in a more specifically defined Class and a more generally-defined
Class, it shall be included in the more specifically defined Class.





8




--------------------------------------------------------------------------------




2.2   Settlement.





Pursuant to Bankruptcy Rule 9019, and in consideration for the classification,
distribution and other benefits provided under the Plan, the provisions of the
Plan shall constitute a good faith compromise and settlement of all Claims and
controversies resolved pursuant to the Plan, including, without limitation, all
claims arising prior to the Petition Date, whether known or unknown, foreseen or
unforeseen, asserted or unasserted, by or against any Released Party, or holders
of Claims, arising out of, relating to or in connection with the business or
affairs of or transactions with the Debtors. The entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval of each of the foregoing
compromises or settlements, and all other compromises and settlements provided
for in the Plan, and the Bankruptcy Court’s findings shall constitute its
determination that such compromises and settlements are in the best interests of
the Debtors, the Estates, creditors and other parties in interest, and are fair,
equitable and within the range of reasonableness. The provisions of the Plan,
including, without limitation, its release, injunction, exculpation and
compromise provisions, are mutually dependent and non-severable.



2.3   
  Substantive Consolidation of Debtors for
Purposes of Voting, Confirmation and Distribution.




(a)   This Plan provides for substantive consolidation of the Debtors’ Estates,
but solely for purposes of voting, confirmation, and making distributions to the
holders of Allowed Claims under this Plan. On the Effective Date, and solely for
purposes of voting, confirmation, and making distributions to the holders of
Allowed Claims under this Plan: (i) all guarantees of any Debtor of the payment,
performance or collection of another Debtor with respect to Claims against such
Debtor shall be eliminated and cancelled; (ii) any single obligation of multiple
Debtors shall be treated as a single obligation in the consolidated
Reorganization Cases; and (iii) all guarantees by a Debtor with respect to
Claims against one or more of the other Debtors shall be treated as a single
obligation in the consolidated Reorganization Cases. On the Effective Date, and
in accordance with the terms of this Plan and the consolidation of the assets
and liabilities of the Debtors, all Claims based upon guarantees of collection,
payment, or performance made by a Debtor as to the obligation of another Debtor
shall be released and of no further force and effect. Except as set forth in
this Section 2.3 of the Plan, such substantive consolidation shall not affect
(i) the legal and corporate structure of the Reorganized Debtors, or (ii) any
obligations under any leases or contracts assumed in this Plan or otherwise
after the Petition Date.





(b)   Notwithstanding the substantive consolidation of the Estates for the
purposes set forth in Section 2.3(a) of the Plan, each Reorganized Debtor shall
pay all U.S. Trustee Fees on all disbursements, including Distributions and
disbursements in and outside of the ordinary course of business pursuant to
Section 2.6 of the Plan.



2.4   
  Administrative, Fee and Priority Tax Claims.




Administrative Claims, Fee Claims, U.S. Trustee Fees and Priority Tax Claims
have not been classified and are excluded from the Classes set forth in Article
III in accordance with section 1123(a)(1) of the Bankruptcy Code.



2.5   
  Deadline for Filing Fee Claims.




All proofs or applications for payment of Fee Claims must be filed with the
Bankruptcy Court by the date that is forty-five (45) days after the Effective
Date (or, if such date is not a Business Day, by the next Business Day
thereafter). Any Person that fails to file such a proof of Claim or application
on or before such date shall be forever barred from asserting such Claim against
the Debtors, the Reorganized Debtors or their property and the holder thereof
shall be enjoined from commencing or continuing any action, employment of
process or act to collect, offset or recover such Claim.





Objections to Fee Claims, if any, must be filed and served pursuant to the
procedures set forth in the Confirmation Order no later than sixty-five (65)
days after the Effective Date or such other date as established by the
Bankruptcy Court.





9




--------------------------------------------------------------------------------


2.6   
  U.S. Trustee Fees.




On the Effective Date or as soon as practicable thereafter, the Debtors or
Reorganized Debtors shall pay all U.S. Trustee Fees that are then due. Any U.S.
Trustee Fees due thereafter shall be paid by each of the applicable Reorganized
Debtors in the ordinary course until the earlier of the entry of a final decree
closing the applicable Reorganization Case, or a Bankruptcy Court order
converting or dismissing the applicable Reorganization Case. Any deadline for
filing Administrative Claims or Fee Claims shall not apply to U.S. Trustee Fees.





ARTICLE III





CLASSIFICATION OF CLAIMS AND INTERESTS





The following table designates the Classes of Claims and Interests under the
Plan and specifies which Classes are (a) Impaired or Unimpaired by this Plan,
(b) entitled to vote to accept or reject this Plan in accordance with section
1126 of the Bankruptcy Code, or (c) deemed to accept or reject this Plan.



Class


--------------------------------------------------------------------------------

       
Designation


--------------------------------------------------------------------------------

   
Impairment


--------------------------------------------------------------------------------

   
Entitled to Vote

--------------------------------------------------------------------------------

Class 1
           
Senior Secured Term Loan Claims
   
Yes
   
Yes
Class 2
           
Senior Secured Revolving Loan Claims
   
Yes
   
Yes
Class 3
           
Other Secured Claims
   
No
   
No (Deemed to accept)
Class 4
           
Other Priority Claims
   
No
   
No (Deemed to accept)
Class 5
           
Subordinated Note Claims
   
Yes
   
Yes
Class 6
           
510(b) Subordinated Notes Claims
   
Yes
   
No (Deemed to reject)
Class 7
           
General Unsecured Claims
   
No, unless Class 5 Subordinated Note Claims vote to reject the Plan
   
No
Class 8
           
Existing Equity Interests
   
Yes
   
No (Deemed to reject)

 




ARTICLE IV





TREATMENT OF UNIMPAIRED CLASSES




4.1   
  Administrative Claims.




Each holder of an Allowed Administrative Claim shall be paid 100% of the unpaid
Allowed amount of such Claim in Cash on the Distribution Date. Notwithstanding
the immediately preceding sentence, Allowed Administrative Claims incurred in
the ordinary course of business and on ordinary business terms unrelated to the
administration of the Reorganization Cases (such as Allowed trade and vendor
Claims) shall be paid, at the Debtors’ or Reorganized Debtors’ option, in
accordance with ordinary business terms for payment of such Claims.
Notwithstanding the foregoing, the holder of an Allowed Administrative Claim may
receive such other, less favorable treatment as may be agreed upon by the
claimant and the Debtors or Reorganized Debtors.



4.2   
  Priority Tax Claims.




Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, each holder of an Allowed Priority Tax Claim shall be
treated in accordance with the terms set forth in section 1129(a)(9)(C) of the
Bankruptcy Code.



4.3   
  Fee Claims.




A Fee Claim in respect of which a final fee application has been properly filed
and served pursuant to Section 2.5 of the Plan shall be payable by the
Reorganized Debtors to the extent approved by a Final Order of the Bankruptcy
Court. Prior to the Effective Date, each holder of a Fee Claim shall submit to
the





10




--------------------------------------------------------------------------------





Debtors estimates of any Fee Claims that have accrued prior to the Effective
Date that have not been included in a monthly fee statement or interim fee
application submitted by such Professional Person (collectively, the “Estimated
Fee Claims”). On the Effective Date, the Debtors or Reorganized Debtors shall
reserve and hold in an account Cash in an amount equal to the aggregate amount
of each unpaid Estimated Fee Claim as of the Effective Date (minus any unapplied
retainers). Such Cash shall be disbursed solely to the holders of Allowed Fee
Claims as soon as reasonably practicable after a Fee Claim becomes an Allowed
Claim. Upon payment of Allowed Fee Claims, Cash remaining in such account shall
be reserved until all other applicable Allowed Fee Claims have been paid in full
or all remaining applicable Fee Claims have been Disallowed or not otherwise
permitted by Final Order, at which time any remaining Cash held in reserve with
respect to the Estimated Fee Claims shall become the sole and exclusive property
of the Reorganized Debtors. In the event that the aggregate amount of the
Estimated Fee Claims is less than the aggregate amount of the Allowed Fee
Claims, the Debtors or the Reorganized Debtors shall nonetheless be required to
satisfy each Allowed Fee Claim in full, in Cash as soon as reasonably
practicable after such Fee Claim becomes an Allowed Claim.



4.4   
  Other Secured Claims — Class 3.




Subject to the provisions of sections 502(b)(3) and 506(d) of the Bankruptcy
Code, each holder of an Allowed Other Secured Claim shall receive, at the
Reorganized Debtors’ option: (a) the Reinstatement of such Claim; (b) payment in
full in Cash of the Allowed amount of such Other Secured Claim; (c) the delivery
of the collateral securing any such Other Secured Claim and payment of any
interest required under section 506(b) of the Bankruptcy Code; (d) such other
treatment rendering such Other Secured Claim Unimpaired; or (e) such other, less
favorable treatment as may be agreed between such holder and the Reorganized
Debtors.



4.5   
  Other Priority Claims — Class 4.




In satisfaction of each Allowed Other Priority Claim, each holder thereof shall
receive the following, at the option of the Reorganized Debtors: (a) payment in
full in Cash; (b) other treatment rendering such Other Priority Claim
Unimpaired; or (c) such other, less favorable treatment as may be agreed between
such holder and the Reorganized Debtors.





ARTICLE V





TREATMENT OF IMPAIRED CLASSES



5.1   
  Senior Secured Term Loan Claims — Class 1.




The Senior Secured Term Loan Claims shall be deemed Allowed Claims in the amount
of $[]. On the Effective Date, each holder of an Allowed Senior Secured Term
Loan Claim shall retain its liens on its collateral which shall continue to
secure the New Term Loan Obligations and shall receive, in full and final
satisfaction of its Allowed Senior Secured Term Loan Claims its Pro Rata share
of:



(a)   
  the New Term Loan Obligations under the New Senior Secured Credit Facility;


(b)   
  the Senior Secured Term Loan Payment; and


(c)   
  the New Class B Common Stock, subject to dilution on account of the Management
Equity Plan, as a fee for the extended maturity of the New Senior Secured Credit
Facility.


5.2   
  Senior Secured Revolving Loan Claims — Class 2.




The Senior Secured Revolving Loan Claims shall be deemed Allowed Claims in the
amount of $[]. In satisfaction of each Allowed Senior Secured Revolving Loan
Claim, each Allowed Senior Secured Revolving Loan Claim shall either be: (a)
reinstated and amended on the Effective Date pursuant to the New Senior Secured
Credit Facility Agreement; or (b) paid in full in Cash on the relevant
Distribution Date.





11




--------------------------------------------------------------------------------


5.3   
  Subordinated Notes Claims — Class 5.




The Subordinated Notes Claims shall be deemed Allowed Claims in the amount of
$[]. On the Effective Date, each holder of an Allowed Subordinated Notes Claim
shall receive, in full and final satisfaction of its Allowed Subordinated Notes
Claim, its Pro Rata share of the Subordinated Notes Equity Distribution, subject
to dilution on account of the Management Equity Plan.



5.4   
  510(b) Subordinated Notes Claims — Class 6.




On the Effective Date, all 510(b) Subordinated Notes Claims shall be cancelled.
Holders of 510(b) Subordinated Notes Claims shall receive no distribution on
account of such Claims.



5.5   
  General Unsecured Claims — Class 7.




(a)   In the event that holders of Class 5 Subordinated Notes Claims vote to
accept the Plan, Class 7 General Unsecured Claims shall be an unimpaired class
under the Plan and each Allowed General Unsecured Claim shall, at the discretion
of the Reorganized Debtors, be: (i) Reinstated as of the Effective Date as an
obligation of the Reorganized Debtors, and paid in accordance with the ordinary
course terms for such Claim; (ii) paid in full in Cash on the relevant
Distribution Date; or (iii) receive such other treatment as may be agreed
between such holder and the Reorganized Debtors.





(b)   In the event that holders of Class 5 Subordinated Notes Claims vote to
reject the Plan, Class 7 General Unsecured Claims shall be an impaired class
under the Plan. Each Allowed General Unsecured Claim shall receive payment in
Cash equal to 40.5% of the Allowed amount of such General Unsecured Claim in
full and final satisfaction of such Allowed General Unsecured Claim.



5.6   
  Existing Equity Interests — Class 8.




On the Effective Date, all Existing Equity Interests shall be cancelled. Holders
of Existing Equity Interests shall receive no distribution on account of such
Interests.





ARTICLE VI





NEW COMMON STOCK



6.1   
  Authorization and Issuance of New Common Stock.




As of the Effective Date, Reorganized Otelco shall authorize and issue two
classes of equity securities consisting of the New Common Stock, which shall be
distributed in accordance with Sections 5.1 and 5.2 and other relevant
provisions of the Plan to effectuate the Restructuring Transaction. In addition,
as of the Effective Date, Reorganized Otelco shall authorize such shares of New
Common Stock as may be required for the Management Equity Plan, in accordance
with Sections 5.1, 5.2 and 7.7 of the Plan.



6.2   
  New Stockholders Agreement and New Registration Rights Agreement.




On and as of the Effective Date, the New Stockholders Agreement shall be deemed
to be valid, binding and enforceable in accordance with its terms, and each
applicable party shall be bound thereby, in each case without the need for
execution by any party thereto other than Reorganized Otelco.





On and as of the Effective Date, the New Registration Rights Agreement shall be
deemed to be valid, binding and enforceable in accordance with its terms, and
each applicable party shall be bound thereby, in each case without the need for
execution by any party thereto other than Reorganized Otelco.





ARTICLE VII





MEANS OF IMPLEMENTATION



7.1   
  Restructuring Transaction.




On or as of the Effective Date, the Distributions provided for under the Plan
shall be effectuated pursuant to the following transactions (collectively, the
“Restructuring Transaction”):





12




--------------------------------------------------------------------------------




(a)   pursuant to sections 1141(b) and (c) of the Bankruptcy Code, and except as
otherwise provided in the Plan, the property of each Estate shall vest in the
applicable Reorganized Debtor, free and clear of all Claims, liens,
encumbrances, charges, and other Interests, except as provided in the Plan, the
New Senior Secured Credit Facility Agreement, the other Plan Documents or the
Confirmation Order. The Reorganized Debtors may operate their businesses and may
use, acquire, and dispose of property free of any restrictions of the Bankruptcy
Code or the Bankruptcy Rules and in all respects as if there were no pending
case under any chapter or provision of the Bankruptcy Code, except as provided
herein;





(b)   all Existing Equity Interests shall be deemed cancelled as of the
Effective Date. Reorganized Otelco shall issue the New Common Stock pursuant to
the terms of the Plan and enter into the New Stockholders Agreement;





(c)   the Debtors shall consummate the Plan by (i) making Distributions of the
New Common Stock and Cash, and (ii) entering into the New Senior Secured Credit
Facility Agreement and the New Registration Rights Agreement; and





(d)   the releases provided for herein, which are an essential element of the
Restructuring Transaction, shall become effective.



7.2   
  Corporate Action.




The Debtors shall continue to exist as the Reorganized Debtors on and after the
Effective Date, with all of the powers of corporations or limited liability
companies, as the case may be, under applicable law. The certificates of
incorporation or operating agreements, as applicable, of each Reorganized Debtor
shall, inter alia, prohibit the issuance of nonvoting stock to the extent
required by section 1123(a)(6) of the Bankruptcy Code. The adoption of any new
or amended and restated operating agreements, certificates of incorporation and
by-laws of each Reorganized Debtor and the other matters provided for under the
Plan involving the corporate or entity structure of the Debtors or the
Reorganized Debtors, or limited liability company or corporate action to be
taken by or required of the Debtors or the Reorganized Debtors, shall be deemed
to have occurred and be effective as provided herein and shall be authorized and
approved in all respects, without any requirement of further action by members,
stockholders or directors of the Debtors or the Reorganized Debtors, as the case
may be; provided, however, that the amended and restated operating agreements,
certificates of incorporation, and by-laws for each Reorganized Debtor shall be
in the forms attached hereto as Exhibit 4 and Exhibit 5 with such changes and
modifications as consented to by the Senior Secured Credit Facility Agent and
the Required Lenders. Without limiting the foregoing, the Reorganized Debtors
shall be authorized, without any further act or action required, to issue all
New Common Stock and any instruments required to be issued hereunder, to
undertake, consummate and execute and deliver any documents relating to the
Restructuring Transaction and to undertake any action or execute and deliver any
document contemplated under the Plan. The Confirmation Order shall provide that
it establishes conclusive corporate or other authority, and evidence of such
corporate or other authority, required for each of the Debtors and the
Reorganized Debtors to undertake any and all acts and actions required to
implement or contemplated by the Plan, including without limitation, the
specific acts or actions or documents or instruments identified in this Section
7.2, and no board, member or shareholder vote shall be required with respect
thereto.



7.3   
  Effectuating Documents and Further Transactions.




The Debtors and the Reorganized Debtors shall be authorized to execute, deliver,
file, or record such documents, contracts, instruments, and other agreements and
take such other action as may be necessary to effectuate and further evidence
the terms and conditions of the Plan, so long as such documents, contracts,
instruments and other agreements are consistent with the Plan and the Plan
Support Agreement.



7.4   
  Intercompany Claims and Interests.




(a)   Each Intercompany Claim shall either be Reinstated or cancelled in the
Reorganized Debtors’ discretion.





(b)   Solely for the purpose of maintaining the Debtors’ corporate structure,
Intercompany Interests shall either be Reinstated or cancelled in the
Reorganized Debtors’ discretion.





13




--------------------------------------------------------------------------------


7.5   
  Managers and Officers of the Reorganized Debtors.




As of the Effective Date, employees of the Debtors will remain employed by the
Reorganized Debtors on the same terms and conditions as existed as of the
Effective Date, to assist the Reorganized Debtors with the administration of the
Estate and businesses of the Reorganized Debtors. Notwithstanding the foregoing,
and for the avoidance of doubt, any employment agreements governing the
employment of such parties with the Debtors shall be deemed assumed as of the
Effective Date in accordance with Section 9.1 hereof.



7.6   
  Directors of the Reorganized Debtors.




As of the Effective Date, the New Board shall consist of those certain
individuals, the names of which shall be set forth in the Plan Supplement. The
members of the board of directors or board of managers of each Debtor, as
applicable, prior to the Effective Date, in their capacities as such, shall be
deemed to have resigned as of the Effective Date, and shall have no continuing
obligations to the Reorganized Debtors on or after the Effective Date. Following
the occurrence of the Effective Date, the board of directors or board of
managers of each Reorganized Debtor, as applicable, may be replaced by such
individuals as are selected in accordance with the organizational documents of
such Reorganized Debtor.



7.7   
  Management Equity Plan.




As of the Effective Date, or as soon as reasonably practicable thereafter, the
Reorganized Debtors shall adopt and implement the Management Equity Plan, which
shall include, among other things, the grant of stock options to the Reorganized
Debtors’ senior management for a percentage of New Common Stock not to exceed
10% of the total voting and economic interest of the Reorganized Debtors. The
awards of stock options to members of the Debtors’ senior management shall be
determined by the New Board of the Reorganized Debtors, which awards may consist
of, among other things, restricted stock and/or time and performance based
options, and will take account of any other bonus and compensation plans. The
members of management and the employees entitled to participate in the
Management Equity Plan, and the awards for each, will be determined by the New
Board in its sole and absolute discretion.





Except as otherwise provided in the Plan, any pre-existing understandings,
either oral or written, between the Debtors and any current or former director,
officer, or employee as to entitlement to participate in any equity or other
incentive plan of any kind existing as of the Petition Date shall be null and
void as of the Effective Date and shall not be binding on the Reorganized
Debtors with respect to the Management Equity Plan or any other incentive plan
implemented after the Effective Date. All decisions as to entitlement to
participate after the Effective Date in any new incentive plan shall be within
the sole and absolute discretion of the New Board.



7.8   
  General Distribution Mechanics.




(a)   Distributions on Account of Allowed Claims Only. Notwithstanding anything
herein to the contrary, no Distribution shall be made on account of a Disputed
Claim until such Disputed Claim becomes an Allowed Claim.





(b)   No Recourse. Except with respect to Claims that are Reinstated, no
claimant shall have recourse to the Reorganized Debtors (or any property
thereof), other than with regard to the enforcement of rights or Distributions
under the Plan.





(c)   Method of Cash Distributions. Any Cash payment to be made pursuant to the
Plan will be in U.S. dollars and may be made by draft, check, or wire transfer,
in the sole discretion of the Debtors or the Reorganized Debtors, or as
otherwise required or provided in any relevant agreement or applicable law.





(d)   Distributions on Non-Business Days. Any payment or Distribution due on a
day other than a Business Day may be made, without interest, on the next
Business Day.





(e)   No Distribution in Excess of Allowed Amount of Claim. Notwithstanding
anything to the contrary herein, no holder of an Allowed Claim shall receive in
respect of such Claim any Distribution in excess of the Allowed amount of such
Claim.





14




--------------------------------------------------------------------------------




(f)   Disputed Payments. If any dispute arises as to the identity of a holder of
an Allowed Claim who is to receive any Distribution, the Reorganized Debtors
may, in lieu of making such Distribution to such Person, make such Distribution
into a segregated account until the disposition thereof shall be determined by
Court order or by written agreement among the interested parties.





(g)   Delivery of Distributions — Generally. Unless otherwise provided herein,
on or immediately after the Effective Date, the Reorganized Debtors or the
Distribution Agent will issue, or cause to be issued, and authenticate, as
applicable, the applicable Distribution, and subject to Bankruptcy Rule 9010,
unless otherwise provided herein, make all distributions to any holder of an
Allowed Claim at (a) the address of such holder on the books and records of the
Debtors or their agents, (b) at the address in any written notice of address
change delivered to the Debtors or the Distribution Agent, including any
addresses included on any filed proofs of Claim or Interest, or (c) in the case
of a holder of a Subordinated Notes Claim, at the address either on record with
the DTC or in the Subordinated Notes Trustee’s official records. In the event
that any distribution to any holder is returned as undeliverable, no
distribution to such holder shall be made unless and until the Distribution
Agent has been notified of the then current address of such holder, at which
time or as soon as reasonably practicable thereafter such distribution shall be
made to such holder without interest, provided, however, such distributions
shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code
at the expiration of one year from the relevant Distribution Date, subject to
the treatment described in Section 7.7(j) below.





(h)   Delivery of Distributions on Account of Subordinated Notes Claims.
Distributions on account of Subordinated Notes Claims shall be made on the
Effective Date by the Reorganized Debtors to the Subordinated Notes Trustee. The
Subordinated Notes Trustee shall act as Distribution Agent and make applicable
Distributions to holders of Subordinated Notes Claims pursuant to the terms of
the Plan.





(i)   Delivery of Distributions on Account of Senior Secured Term Loan Claims
and Senior Secured Revolving Loan Claims. Distributions on account of the Senior
Secured Term Loan Claims and Senior Secured Revolving Loan Claims (to the extent
not previously paid) shall be made on the Distribution Date by the Reorganized
Debtors or the Debtors, as applicable, to the Senior Secured Credit Facility
Agent. The Senior Secured Credit Facility Agent shall act as Distribution Agent
and distribute the relevant Distributions to holders of Allowed Senior Secured
Term Loan Claims and Allowed Senior Secured Revolving Loan Claims, respectively,
pursuant to the terms of the Plan.





(j)   Unclaimed Property. The Reorganized Debtors or applicable Distribution
Agent shall hold all Unclaimed Property (and all interest, dividends, and other
distributions thereon), for the benefit of the holders of Claims entitled
thereto under the terms of the Plan. At the end of one (1) year following the
relevant Distribution Date of particular Cash or New Common Stock, the holders
of Allowed Claims theretofore entitled to Unclaimed Property held pursuant to
this section shall be deemed to have forfeited such property, whereupon all
right, title and interest in and to such property shall immediately and
irrevocably revest in the Reorganized Debtors, such holders shall cease to be
entitled thereto and: (a) any such Unclaimed Property that is Cash (including
Cash interest, maturities, dividends and the like) shall be property of the
Reorganized Debtors free of any restrictions thereon; and (b) any New Common
Stock that is Unclaimed Property shall be cancelled or held as treasury shares
at the Reorganized Debtors’ discretion. The Reorganized Debtors or the
applicable Distribution Agent shall have no obligation to attempt to locate any
holder of an Allowed Claim other than by reviewing the Debtors’ books and
records, proofs of Claim filed against the Debtors, or relevant registers
maintained for such Claims.





(k)   Distribution Minimum. Neither the Reorganized Debtors, nor any applicable
Distribution Agent, shall have any obligation to make a distribution that is
less than one (1) share of New Common Stock or $20.00 in Cash.





(l)   Fractional Shares. Notwithstanding any other provision of the Plan, only
whole numbers of shares of New Common Stock shall be issued. When any
Distribution on account of an Allowed Claim would otherwise result in the
issuance of a number of shares of New Common Stock that is not a whole number,
the actual Distribution of such New Common Stock shall be rounded to the next
higher or lower number as follows: (a) fractions equal to or greater than 1/2
shall be rounded to the next higher whole number; and (b) fractions less than
1/2 shall be rounded to the next lower whole number. The total number of shares
of the New Common Stock shall be adjusted as necessary to account for the
rounding provided for herein. No





15




--------------------------------------------------------------------------------





consideration will be provided in lieu of fractional shares that are rounded
down. Neither the Reorganized Debtors nor the Distribution Agent shall have any
obligation to make a distribution that is less than one (1) share of New Common
Stock. Fractional shares of New Common Stock that are not distributed in
accordance with this Section 7.9(l) shall be returned to Holdco and cancelled.



7.9   
  Withholding Taxes.




Any federal or state withholding taxes or other amounts required to be withheld
under any applicable law shall be deducted and withheld from any Distributions
hereunder. All Persons holding Claims shall be required to provide any
information necessary to effect the withholding of such taxes. Notwithstanding
any other provision of the Plan, each holder of an Allowed Claim that is to
receive a Distribution of Cash, New Term Loan Obligations and/or New Common
Stock pursuant to the Plan shall have the sole and exclusive responsibility for
the satisfaction and payment of any tax obligations imposed by any governmental
unit, including income, withholding, and other tax obligations, on account of
such Distribution.



7.10   
  Exemption from Certain Transfer Taxes.




To the fullest extent permitted by applicable law, (a) all sale transactions
consummated by the Debtors and approved by the Bankruptcy Court on and after the
Confirmation Date through and including the Effective Date, including the
transfers effectuated under the Plan, the sale by the Debtors of any owned
property pursuant to section 363(b) or 1123(b)(4) of the Bankruptcy Code, any
assumption, assignment, and/or sale by the Debtors of their interests in
unexpired leases of non-residential real property or executory contracts
pursuant to section 365(a) of the Bankruptcy Code, and (b) the creation,
modification, consolidation or recording of any mortgage pursuant to the terms
of the Plan, the New Senior Secured Credit Facility Agreement or ancillary
documents, shall constitute a “transfer under a plan” within the purview of
section 1146 of the Bankruptcy Code, and shall not be subject to any stamp, real
estate transfer, mortgage recording, or other similar tax.



7.11   
  Exemption from Securities Laws.




The issuance of New Common Stock pursuant to the Plan (including the New Common
Stock issued under the Management Equity Plan) shall be exempt from any
securities laws registration requirements to the fullest extent permitted by
section 1145 of the Bankruptcy Code.



7.12   
  Setoffs and Recoupments.




Each Reorganized Debtor, or such entity’s designee as instructed by such
Reorganized Debtor, may, pursuant to section 553 of the Bankruptcy Code or
applicable non-bankruptcy law, set off and/or recoup against any Allowed Claim,
and the distributions to be made pursuant to the Plan on account of such Allowed
Claim, any and all claims, rights and causes of action that a Reorganized Debtor
or its successors may hold against the holder of such Allowed Claim after the
Effective Date; provided, however, that neither the failure to effect a setoff
or recoupment nor the allowance of any Claim hereunder will constitute a waiver
or release by a Reorganized Debtor or its successor of any and all claims,
rights and causes of action that a Reorganized Debtor or its successor may
possess against such holder.



7.13   
  Insurance Preservation and Proceeds.




Nothing in the Plan, including any releases, shall diminish or impair the
enforceability of any policies of insurance that may cover claims against the
Debtors or any other Person.



7.14   
  Solicitation of Debtors.




Notwithstanding anything to the contrary herein, each Debtor that would
otherwise be entitled to vote to accept or reject this Plan as a holder of a
Claim against or Interest in another Debtor shall not be solicited for voting
purposes, and such Debtor will be deemed to have voted to accept this Plan.



7.15   
  No Change of Control.




Except as otherwise expressly provided by order of the Bankruptcy Court, none of
(a) the facts or circumstances giving rise to the commencement of, or occurring
in connection with, the Reorganization Cases, (b) the distribution of the New
Common Stock pursuant to the Plan or (c) consummation of the Restructuring





16




--------------------------------------------------------------------------------





Transaction or any other transaction pursuant to the Plan shall constitute a
“change in ownership” or “change of control” (or a change in working control)
of, or in connection with, any Debtor.





ARTICLE VIII





EFFECT OF THE PLAN ON CLAIMS AND INTERESTS



8.1   
  Discharge.




(a)   Scope. Except as otherwise provided in the Plan or Confirmation Order, in
accordance with section 1141(d)(1) of the Bankruptcy Code, entry of the
Confirmation Order acts as a discharge, effective as of the Effective Date, of
all debts of, Claims against, liens on, and Interests in the Debtors, their
assets or properties, which debts, Claims, liens, and Interests arose at any
time before the entry of the Confirmation Order. The discharge of the Debtors
shall be effective as to each Claim, regardless of whether a proof of claim
therefor was filed, whether the Claim is an Allowed Claim or whether the holder
thereof votes to accept the Plan. On the Effective Date, as to every discharged
Claim and Interest, any holder of such Claim or Interest shall be precluded from
asserting against the Debtors, the Reorganized Debtors or the assets or
properties of any of them, any other or further Claim or Interest based upon any
document, instrument, act, omission, transaction or other activity of any kind
or nature that occurred before the Confirmation Date.





(b)   Injunction. In accordance with section 524 of the Bankruptcy Code, the
discharge provided by this section and section 1141 of the Bankruptcy Code,
inter alia, acts as an injunction against the commencement or continuation of
any action, employment of process or act to collect, offset or recover the
Claims, liens and Interests discharged hereby.





(c)   Release of Liens. Unless a particular Claim is Reinstated, and except with
respect to Class 1 Claims and Class 2 Claims: (i) each holder of a Secured Claim
or a Claim that is purportedly secured (including an Other Secured Claim) shall,
on or immediately before the Effective Date (or, in the case of Other Secured
Claims treated pursuant to Section 4.4(c) of the Plan, on or prior to the date
of the return of the relevant collateral) and as a condition to receiving any
Distribution hereunder: (A) turn over and release to the Debtors, or the
Reorganized Debtors, as applicable, any and all property of the Debtors or the
Estates that secures or purportedly secures such Claim; and (B) execute such
documents and instruments as the Debtors or the Reorganized Debtors require to
evidence such claimant’s release of such property; and (ii) on the Effective
Date (or such other date described in this subsection), all claims, right, title
and interest in such property shall revert to the Reorganized Debtors free and
clear of all Claims and Interests, including (without limitation) liens,
charges, pledges, encumbrances and/or security interests of any kind. All liens
of the holders of such Claims or Interests in property of the Debtors, the
Estates, and/or the Reorganized Debtors shall be deemed to be cancelled and
released as of the Effective Date (or such other date described in this
subsection). Notwithstanding the immediately preceding sentence, any such holder
of a Disputed Claim shall not be required to execute and deliver such release of
liens until ten (10) days after such Claim becomes an Allowed Claim or is
Disallowed. To the extent any holder of a Claim described in the first sentence
of this subsection fails to release the relevant liens as described above, the
Reorganized Debtors may act as attorney-in-fact, on behalf of the holders of
such liens, to provide any releases as may be required by any lender under the
New Senior Secured Credit Facility or for any other purpose.





(d)   Cancellation of Stock/ Instruments. The Existing Equity Interests, the
Existing Income Deposit Securities, the Senior Secured Credit Facility, the
Subordinated Notes (each including any related credit agreement, indenture,
security and guaranty agreements, interest rate agreements and commodity hedging
agreements) and any other note, bond, indenture or other instrument or document
evidencing or creating any indebtedness or obligation of the Debtors, other than
an Intercompany Interest, and any rights of any holder in respect thereof, shall
be deemed cancelled on the Effective Date, provided, however, the Subordinated
Notes Indenture shall continue in effect solely for purposes of allowing the
Subordinated Notes Trustee to make the Distributions to be made on account of
the Subordinated Notes; provided further that the Senior Secured Credit Facility
Agreement shall continue in effect solely for purposes of allowing the Senior
Secured Credit Facility Agent to make Distributions to be made on account of the
Senior Secured Term Loan Claims and Senior Secured Revolving Loan Claims.





17




--------------------------------------------------------------------------------


8.2   
  Vesting and Retention of Causes of Action.




(a)   Except as otherwise provided in the Plan (including, but not limited to,
Section 8.4 of the Plan), on the Effective Date all property comprising the
Estates (including, subject to any release provided for herein, any claim, right
or cause of action that may be asserted by or on behalf of the Debtors, whether
relating to the avoidance of preferences or fraudulent transfers under sections
544, 547, 548, 549 and/or 550 of the Bankruptcy Code or otherwise) shall be
vested in the Reorganized Debtors free and clear of all Claims, liens, charges,
encumbrances and interests of creditors and equity security holders, except for
the rights to Distribution afforded to holders of certain Claims under the Plan.
After the Effective Date, the Reorganized Debtors shall have no liability to
holders of Claims and Interests other than as provided for in the Plan. As of
the Effective Date, the Reorganized Debtors may operate each of their respective
businesses and use, acquire and settle and compromise claims or interests
without supervision of the Bankruptcy Court, free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly
imposed by the Plan and Confirmation Order.





(b)   Except as otherwise provided in the Plan, or in any contract, instrument,
release or other agreement entered into in connection with the Plan or by order
of the Bankruptcy Court, in accordance with section 1123(b) of the Bankruptcy
Code, the Reorganized Debtors shall retain and may enforce any claims, rights
and causes of action that the Debtors or the Estates may hold. The Reorganized
Debtors or any successor thereto may pursue those claims, rights and causes of
action in accordance with what is in its best interests and in accordance with
its fiduciary duties.



8.3   
  Survival of Certain Indemnification Obligations.




The obligations of the Debtors to indemnify individuals who serve or served on
or after the Petition Date as their respective directors, officers, agents,
employees, representatives, and Professional Persons retained by the Debtors
pursuant to the Debtors’ operating agreements, certificates of incorporation,
by-laws, applicable statutes and preconfirmation agreements in respect of all
present and future actions, suits and proceedings against any of such officers,
directors, agents, employees, representatives, and Professional Persons retained
by the Debtors, based upon any act or omission related to service with, for, or
on behalf of the Debtors on or before the Effective Date, as such obligations
were in effect at the time of any such act or omission, shall not be expanded,
discharged or impaired by confirmation or consummation of the Plan but shall
survive unaffected by the reorganization contemplated by the Plan and shall be
performed and honored by the Reorganized Debtors regardless of such
confirmation, consummation and reorganization, and regardless of whether the
underlying claims for which indemnification is sought are released pursuant to
the Plan.



8.4   
  Release of Claims.




(a)   Satisfaction of Claims and Interests. The treatment to be provided for
respective Allowed Claims or Interests pursuant to the Plan shall be in full and
final satisfaction, settlement, release and discharge of such respective Claims
or Interests.





(b)   Debtor Releases. Except as otherwise expressly set forth in the Plan or
the Confirmation Order, as of the Effective Date, for the good and valuable
consideration provided by each of the Released Parties, the adequacy of which is
hereby confirmed, including good faith settlement and compromise of the claims
released herein and the services of the Debtors’ current officers, directors,
managers and advisors in facilitation of the expeditious implementation of the
transactions contemplated hereby, each Debtor and debtor in possession, and any
person seeking to exercise the rights of the Debtors’ Estates, including without
limitation, the Reorganized Debtors, any successor to the Debtors, or any
representative of the Debtors’ estates appointed or selected pursuant to
sections 1103, 1104, or 1123(b)(3) of the Bankruptcy Code or under chapter 7 of
the Bankruptcy Code, shall be deemed to conclusively, absolutely,
unconditionally, irrevocably and forever release, waive and discharge and shall
be deemed to have provided a full discharge and release to each Released Party
and their respective property (and each such Released Party so released shall be
deemed fully released and discharged by each Debtor, debtor in possession, and
any person seeking to exercise the rights of the Debtors’ estates, including
without limitation, the Reorganized Debtors, any successor to the Debtors, or
any representative of the Debtors’ estates appointed or selected pursuant to
sections 1103, 1104, or 1123(b)(3) of the Bankruptcy Code or under chapter 7 of
the Bankruptcy Code) all claims (as such term “claim” is defined in section
101(5) of the Bankruptcy Code), obligations, debts, suits,





18




--------------------------------------------------------------------------------


judgments, damages, demands, rights, causes of action, remedies and liabilities
whatsoever, (other than all rights, remedies and privileges to enforce the Plan,
the Plan Supplement and the contracts, instruments, releases, indentures and
other agreements or documents (including, without limitation, the Plan
Documents) delivered thereunder) whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereafter arising, in law, equity or otherwise that are based on,
related to, or in any manner arising from, in whole or in part, any act,
omission, transaction, event or other occurrence taking place on or prior to the
Effective Date in any way relating to the Debtors, the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the business or contractual arrangements
between any Debtor and any Released Party, the restructuring of Claims or
Interests prior to or in the Reorganization Cases, the parties released pursuant
to this Section 8.4(b), the Reorganization Cases, the Plan or the Disclosure
Statement, or any related contracts, instruments, releases, agreements and
documents, or upon any other act or omission, transaction, agreement, event or
other occurrence taking place on or before the Effective Date , and that could
have been asserted by or on behalf of the Debtors, the debtors in possession or
their Estates, or any of their affiliates, whether directly, indirectly,
derivatively or in any representative or any other capacity, individually or
collectively, in their own right or on behalf of the holder of any Claim or
Interest or other entity, against any Released Party; provided, however, that in
no event shall anything in this Section 8.4(b) be construed as a release of any
(i) Intercompany Claim or (ii) Person’s fraud, gross negligence, or willful
misconduct, as determined by a Final Order, for matters with respect to the
Debtors.



(c)   Releases by Holders of Claims and Interests. Except as expressly set forth
in the Plan or the Confirmation Order, on the Effective Date, to the fullest
extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, each Releasing Party (regardless
of whether such Releasing Party is a Released Party), in consideration for the
obligations of the Debtors and the other Released Parties under the Plan, the
Distributions provided for under the Plan, and the contracts, instruments,
releases, agreements or documents executed and delivered in connection with the
Plan and the Restructuring Transaction, will be deemed to have consented to the
Plan for all purposes and the restructuring embodied herein and deemed to
conclusively, absolutely, unconditionally, irrevocably and forever release,
waive and discharge (and each entity so released shall be deemed released and
discharged by the Releasing Parties) all claims (as such term “claim” is defined
in section 101(5) of the Bankruptcy Code), obligations, debts, suits, judgments,
damages, demands, rights, causes of action, remedies or liabilities whatsoever,
including all derivative claims asserted or which could be asserted on behalf of
a Debtor (other than all rights, remedies and privileges of any party under the
Plan, and the Plan Supplement and the contracts, instruments, releases,
agreements and documents (including, without limitation, the Plan Documents)
delivered under or in connection with the Plan), including, without limitation,
any claims for any such loss such holder may suffer, have suffered or be alleged
to suffer as a result of the Debtors commencing the Reorganization Cases or as a
result of the Plan being consummated, whether liquidated or unliquidated, fixed
or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
then existing or thereafter arising, in law, equity or otherwise that are based
on, related to, or in any manner arising from, in whole or in part, any act or
omission, transaction, event or other occurrence taking place on or prior to the
Effective Date in any way relating to the Debtors, the Reorganized Debtors, the
Reorganization Cases, the purchase or sale or rescission of the purchase or sale
of any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor
and any Releasing Party, the restructuring of Claims or Interests prior to or in
the Reorganization Cases, the Plan or the Disclosure Statement or any related
contracts, instruments, releases, agreements and documents; provided, however,
that in no event shall anything in this Section 8.4(c) be construed as a release
of any (i) Intercompany Claim or (ii) Person’s fraud, gross negligence, or
willful misconduct, as determined by a Final Order, for matters with respect to
the Debtors.





Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, of the
releases in Sections 8.4(b) and (c), which includes by reference each of the
related provisions and definitions contained herein, and further, will
constitute the Bankruptcy Court’s finding that such releases are (i) in exchange
for the good and valuable consideration provided by the Debtors and the other
Released Parties, representing good faith settlement and compromise of the
claims released herein, (ii) in the best interests of the Debtors and all
holders of Claims





19




--------------------------------------------------------------------------------


and Interests, (iii) fair, equitable, and reasonable, (iv) approved after due
notice and opportunity for hearing, and (v) a bar to any of the Releasing
Parties asserting any claim or cause of action released by the Releasing Parties
against any of the Debtors and the other Released Parties or their respective
property.



Notwithstanding anything to the contrary contained herein, with respect to a
Released Party that is a non-Debtor, nothing in the Plan or the Confirmation
Order shall effect a release of any claim by the United States government or any
of its agencies whatsoever, including without limitation, any claim arising
under the Internal Revenue Code, the environmental laws or any criminal laws of
the United States against such Released Party, nor shall anything in the
Confirmation Order or the Plan enjoin the United States from bringing any claim,
suit, action or other proceeding against such Released Party for any liability
whatever, including without limitation, any claim, suit or action arising under
the Internal Revenue Code, the environmental laws or any criminal laws of the
United States, nor shall anything in the Confirmation Order or the Plan
exculpate any non-Debtor party from any liability to the United States
Government or any of its agencies, including any liabilities arising under the
Internal Revenue Code, the environmental laws or any criminal laws of the United
States against such Released Party.





Notwithstanding anything to the contrary contained herein, except to the extent
permissible under applicable law, as such law may be extended or interpreted
subsequent to the Effective Date, except with respect to a Released Party that
is a Debtor, nothing in the Confirmation Order or the Plan shall effect a
release of any claim by any state or local authority whatsoever, including
without limitation, any claim arising under the environmental laws or any
criminal laws of any state or local authority against any Released Party that is
a non-Debtor, nor shall anything in the Confirmation Order or the Plan enjoin
any state or local authority from bringing any claim, suit, action or other
proceeding against any Released Party that is a non-Debtor for any liability
whatever, including without limitation, any claim, suit or action arising under
the environmental laws or any criminal laws of any state or local authority, nor
shall anything in the Confirmation Order or the Plan exculpate any party from
any liability to any state or local authority whatsoever, including any
liabilities arising under the environmental laws or any criminal laws of any
state or local authority against any Released Party that is a non-Debtor. As to
any state or local authority, nothing in the Plan or Confirmation Order shall
discharge, release, or otherwise preclude any valid right of setoff or
recoupment.





As to the United States, its agencies, departments or agents, nothing in the
Plan or Confirmation Order shall discharge, release, or otherwise preclude: (i)
any liability of the Debtors or Reorganized Debtors arising on or after the
Effective Date; or (ii) any valid right of setoff or recoupment. Furthermore,
nothing in the Plan or the Confirmation Order: (A) discharges, releases, or
precludes any environmental liability that is not a claim (as that term is
defined in the Bankruptcy Code), or any environmental claim (as the term “claim”
is defined in the Bankruptcy Code) of a governmental unit that arises on or
after the Effective Date; (B) releases the Debtors or the Reorganized Debtors
from any non-dischargeable liability under environmental law as the owner or
operator of property that such persons own or operate after the Effective Date;
(C) releases or precludes any environmental liability to a governmental unit on
the part of any Persons other than the Debtors and Reorganized Debtors; or (D)
enjoins a governmental unit from asserting or enforcing outside this Court any
liability described in this paragraph.





(d)   Injunction. Except as otherwise provided in the Plan or the Confirmation
Order, as of the Confirmation Date, but subject to the occurrence of the
Effective Date, all Persons who have held, hold or may hold Claims against or
Interests in the Debtors or the Estates are, with respect to any such Claims or
Interests, permanently enjoined after the Confirmation Date from: (i)
commencing, conducting or continuing in any manner, directly or indirectly, any
suit, action or other proceeding of any kind (including, without limitation, any
proceeding in a judicial, arbitral, administrative or other forum) against or
affecting the Debtors, the Reorganized Debtors, the Estates or any of their
property, or any direct or indirect transferee of any property of, or direct or
indirect successor in interest to, any of the foregoing Persons or any property
of any such transferee or successor; (ii) enforcing, levying, attaching
(including, without limitation, any pre-judgment attachment), collecting or
otherwise recovering by any manner or means, whether directly or indirectly, any
judgment, award, decree or order against the Debtors, the Reorganized Debtors,
or the Estates or any of their property, or any direct or indirect transferee of
any property of, or direct or indirect successor in interest to, any of the
foregoing Persons, or any property of any such transferee or successor; (iii)
creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any encumbrance of any kind against





20




--------------------------------------------------------------------------------


the Debtors, the Reorganized Debtors, or the Estates or any of their property,
or any direct or indirect transferee of any property of, or successor in
interest to, any of the foregoing Persons; (iv) acting or proceeding in any
manner, in any place whatsoever, that does not conform to or comply with the
provisions of the Plan to the full extent permitted by applicable law; (v)
asserting any right of setoff, subrogation or recoupment of any kind against any
obligation due from the Debtors, the Reorganized Debtors, the Estates or any of
their property, or any direct or indirect transferee of any property of, or
successor in interest to, any of the foregoing Persons; (vi) commencing or
continuing, in any manner or in any place, any action that does not comply with
or is inconsistent with the provisions of the Plan; provided, further, that the
Releasing Parties are, with respect to Claims or Interests held by such parties,
permanently enjoined after the Confirmation Date from taking any actions
referred to in clauses (i) through (vi) above against the Released Parties or
any direct or indirect transferee of any property of, or direct or indirect
successor in interest to, any of the Released Parties or any property of any
such transferee or successor; provided, however, that nothing contained herein
shall preclude any Person from exercising its rights, or obtaining benefits,
directly and expressly provided to such entity pursuant to and consistent with
the terms of the Plan, the Plan Supplement and the contracts, instruments,
releases, agreements and documents delivered in connection with the Plan.



All Persons releasing claims pursuant to Section 8.4(b) or (c) of the Plan shall
be permanently enjoined, from and after the Confirmation Date, from taking any
actions referred to in clauses (i) through (v) of the immediately preceding
paragraph against any party with respect to any claim released pursuant to
Section 8.4(b) or (c).





(e)   Exculpation. None of the Released Parties shall have or incur any
liability to any holder of any Claim or Interest for any prepetition or
postpetition act or omission in connection with, or arising out of the Debtors’
restructuring, including without limitation, the negotiation and execution of
the Plan, the Plan Documents, the Reorganization Cases, the Disclosure
Statement, the dissemination of the Plan, the solicitation of votes for and the
pursuit of the Plan, the consummation of the Plan, or the administration of the
Plan or the property (including without limitation the New Common Stock and any
other security offered, issued or distributed in connection with the Plan) to be
distributed under the Plan, including, without limitation, all documents
ancillary thereto, all decisions, actions, inactions and alleged negligence or
misconduct relating thereto and all prepetition or postpetition activities taken
or omission in connection with the Plan or the restructuring of the Debtors
except fraud, gross negligence or willful misconduct, each as determined by a
Final Order. The Released Parties shall be entitled to rely upon the advice of
counsel with respect to their duties and responsibilities under the Plan;
provided, however, solely to the extent that it would contravene Rule 1.8(h)(1)
of the New York Rules of Professional Conduct or any similar ethical rule of
another jurisdiction, if binding on an attorney of a Released Party, no attorney
of any Released Party shall be released by the Debtors or the Reorganized
Debtors.





(f)   Injunction Related to Exculpation. The Confirmation Order shall
permanently enjoin the commencement or prosecution by any person or entity,
whether directly, derivatively or otherwise, of any Claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action or liabilities
released pursuant to Section 8.4(e) of the Plan.





(g)   Exclusive Jurisdiction. The Bankruptcy Court (and the United States
District Court for the District of Delaware) shall retain exclusive jurisdiction
to adjudicate any and all claims or causes of action released pursuant to this
Section 8.4 (i) against any Released Party, (ii) relating to the Debtors, the
Plan, the Distributions, the New Common Stock, the Reorganization Cases, the
Restructuring Transaction, or any contract, instrument, release, agreement or
document executed and delivered in connection with the Plan and the
Restructuring Transaction, and (iii) brought by the Debtors (or any successor
thereto) or any holder of a Claim or Interest.



8.5   
  Objections to Claims and Interests.




Unless otherwise ordered by the Bankruptcy Court, objections to Claims shall be
filed and served on the applicable holder of such Claim not later than 120 days
after the later to occur of: (a) the Effective Date; and (b) the filing of the
relevant Claim. Notwithstanding any authority to the contrary, any objections to
a Claim shall be deemed properly served on the claimant if the objecting party
effects service in any of the following manners: (x) in accordance with Federal
Rule of Civil Procedure 4, as modified and made applicable by Bankruptcy Rule
7004; (y) by first class mail, postage prepaid, on the signatory on the proof of





21




--------------------------------------------------------------------------------





claim as well as all other representatives identified in the proof of claim or
any attachment thereto; or (z) by first class mail, postage prepaid, on any
counsel that has appeared on the claimant’s behalf in the Reorganization Cases
(so long as such appearance has not been subsequently withdrawn).





After the Confirmation Date, only the Reorganized Debtors shall have the
authority to file, settle, compromise, withdraw, or litigate to judgment
objections to Claims. From and after the Effective Date, the Reorganized Debtors
may settle or compromise any Disputed Claim without Court approval. Any Claims
filed after the applicable Bar Date shall be deemed Disallowed and expunged in
their entirety without further order of the Bankruptcy Court or any action being
required on the part of the Debtors or the Reorganized Debtors, unless the
Person or entity wishing to file such untimely Claim has received prior
Bankruptcy Court authority to do so.





In the event that Class 5 votes to accept the Plan, and thus Class 7 is not
impaired under the Plan, any objections or disputes with respect to Class 7
General Unsecured Claims made prior to the Effective Date will continue to exist
on and after the Effective Date and such objections or disputes will not be
adjudicated in the Reorganization Cases, but shall be addressed by the
Reorganized Debtors in the ordinary course of business.



8.6   
  Amendments to Claims.




After the Confirmation Date, a Claim for which the applicable Bar Date, if any,
has passed may not be filed or amended without the authorization of the
Bankruptcy Court and, even with such Bankruptcy Court authorization, may be
amended by the holder of such Claim solely to decrease, but not to increase, the
amount or priority. Unless otherwise provided herein, or otherwise consented to
by the Debtors or Reorganized Debtors, any new or amended Claim filed after the
Confirmation Date shall be deemed Disallowed in full and expunged without any
action by the Debtors or Reorganized Debtors, unless the holder of such Claim
has obtained prior Bankruptcy Court authorization for such filing.



8.7   
  Estimation of Claims.




Subject to Section 8.5 above, any Debtor, Reorganized Debtor or holder of a
Claim, may request that the Bankruptcy Court estimate any Claim pursuant to
section 502(c) of the Bankruptcy Code for purposes of determining the Allowed
amount of such Claim regardless of whether any Person has previously objected to
such Claim or whether the Bankruptcy Court has ruled on any such objection, and
the Bankruptcy Court shall retain jurisdiction to estimate any Claim for
purposes of determining the allowed amount of such Claim at any time. In the
event that the Bankruptcy Court estimates any contingent or unliquidated Claim
for allowance purposes, that estimated amount will constitute either the Allowed
amount of such Claim or a maximum limitation on such Claim, as determined by the
Bankruptcy Court. If the estimated amount constitutes a maximum limitation on
such Claim, any objecting party may elect to pursue any supplemental proceedings
to object to any ultimate payment on such Claim. All of the objection,
estimation, settlement, and resolution procedures set forth in the Plan are
cumulative and not necessarily exclusive of one another.





ARTICLE IX





EXECUTORY CONTRACTS



9.1   
  Executory Contracts and Unexpired Leases.




(a)   On the Effective Date, all executory contracts and unexpired leases of the
Debtors and/or the Estates shall be assumed by the Debtors and assigned to the
Reorganized Debtors pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code, except: (i) any executory contracts and unexpired leases that
are the subject of separate rejection motions filed pursuant to section 365 of
the Bankruptcy Code by the Debtors before the entry of the Confirmation Order;
and (ii) any executory contract or unexpired lease that is the subject of a Cure
Dispute pursuant to Section 9.3 of the Plan and for which the Debtors or
Reorganized Debtors, as the case may be, make a motion to reject such contract
or lease based upon the existence of such Cure Dispute filed at any time.





(b)   Subject to subsection (a) above and Section 9.3 below, the Confirmation
Order shall constitute an order of the Bankruptcy Court approving the assumption
or rejection, as applicable, of executory





22




--------------------------------------------------------------------------------





contracts and unexpired leases the assumption or rejection of which is provided
for in Section 9.1(a) of the Plan pursuant to sections 365 and 1123 of the
Bankruptcy Code and such assumption or rejection shall be deemed effective as of
the Effective Date.



9.2   
  Bar Date for Rejection Damages.




If the rejection of any executory contract or unexpired lease under the Plan
(including executory contracts and unexpired leases included on the Schedule of
Rejected Contracts) gives rise to a Claim by the non-Debtor party or parties to
such contract or lease, such Claim, to the extent that it is timely filed and is
an Allowed Claim, shall be classified as a General Unsecured Claim; provided,
however, that the General Unsecured Claim arising from such rejection shall be
forever barred and shall not be enforceable against the Debtors, the Reorganized
Debtors, their successors or properties, unless a proof of such Claim is filed
and served on the Reorganized Debtors within thirty (30) days after the date of
notice of the entry of the order of the Bankruptcy Court rejecting the executory
contract or unexpired lease, which may include, if applicable, the Confirmation
Order.



9.3   
  Cure.




(a)   At the election of the Reorganized Debtors, any monetary defaults under
each executory contract and unexpired lease to be assumed under the Plan shall
be satisfied pursuant to section 365(b)(1) of the Bankruptcy Code, in one of the
following ways: (i) by payment of the default amount (the “Cure Amount”) in Cash
on or as soon as reasonably practicable after the later to occur of (A) thirty
(30) days after the determination of the Cure Amount and (B) the Effective Date
or such other date as may be set by the Bankruptcy Court; or (ii) on such other
terms as agreed to by the Debtors or Reorganized Debtors and the non-Debtor
party to such executory contract or unexpired lease.





(b)   In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure
Amount; (ii) the ability of the Debtors to provide “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) under
the contract or lease to be assumed; or (iii) any other matter pertaining to the
assumption of an executory contract or unexpired lease, the cure payment
required by section 365(b)(1) of the Bankruptcy Code shall be made only
following the entry of a Final Order resolving the Cure Dispute and approving
the assumption of such executory contract or unexpired lease. If a Cure Dispute
relates solely to the Cure Amount, the applicable Debtor may assume and/or
assume and assign the subject contract or lease prior to resolution of the Cure
Dispute, provided that the Debtors reserve Cash in an amount sufficient to pay
the full amount asserted by the non-Debtor party to the subject contract (or
such other amount as may be fixed or estimated by the Bankruptcy Court). Such
reserve may be in the form of a book entry and evergreen in nature. The Debtors
or Reorganized Debtors shall have the right at any time to move to reject any
executory contract or unexpired lease based on the existence of a Cure Dispute.





ARTICLE X





CONDITIONS PRECEDENT TO
CONFIRMATION AND CONSUMMATION OF THE PLAN



10.1   
  Conditions Precedent to Confirmation.




Confirmation of the Plan is subject to:





(a)   entry of the Confirmation Order, which shall be in form and substance
reasonably satisfactory to the Debtors and the Senior Secured Credit Facility
Agent; and



(b)   
  the Plan Documents having been filed in substantially final form prior to the
Confirmation Hearing, which Plan Documents shall be in form and substance
reasonably satisfactory to the Debtors, the Senior Secured Credit Facility Agent
and the Required Lenders.


10.2   
  Conditions to the Effective Date.




It shall be a condition to the Effective Date of the Plan that the following
conditions shall have been satisfied or waived pursuant to the provisions of
Article X hereof:





(a)   the Confirmation Order shall have been entered;





23




--------------------------------------------------------------------------------




(b)   the Confirmation Order shall have become a Final Order;





(c)   the certificates of incorporation and by-laws of the Reorganized Debtors
shall have been amended or created as provided in the Plan, which shall be in
form and substance reasonably satisfactory to the Debtors, the Senior Secured
Credit Facility Agent and the Required Lenders;





(d)   the New Board shall have been appointed;





(e)   the Debtors shall have received all authorizations, consents, regulatory
approvals, rulings or documents that are necessary to implement and effectuate
the Plan;





(f)   the New Senior Secured Credit Facility Agreement, which shall be in form
and substance reasonably satisfactory to the Debtors, the Senior Secured Credit
Facility Agent and the Required Lenders, including all ancillary documents,
opinions of counsel and closing certificates, shall have been executed and
delivered;





(g)   the Senior Secured Term Loan Payment shall (i) be at least $20 million and
(ii) be in an amount sufficient to pay all interest and expenses arising under
the Senior Secured Credit Facility and to reduce the principal amount of the
Senior Secured Term Loan to an amount no greater than $142,000,000;





(h)   the Debtors shall have, or shall have received pursuant to the New Senior
Secured Credit Facility, the requisite funding to make any Distributions
required under the Plan to be made in Cash; and





(i)   all other Plan Documents required to be executed and delivered on or prior
to the Effective Date shall have been executed and delivered, and, to the extent
required, filed with the applicable governmental units in accordance with
applicable laws, and shall be consistent in all respects with the Plan.



10.3   
  Waiver of Conditions Precedent.




Other than the requirement of Section 10.2(a) that the Confirmation Order must
be entered, which cannot be waived, the requirement that a particular condition
be satisfied may be waived in whole or part by the Debtors (with the consent of
the Senior Secured Credit Facility Agent), without notice and a hearing, and the
Debtors’ benefits under the “mootness doctrine” shall be unaffected by any
provision hereof. The failure to satisfy or waive any condition may be asserted
by the Debtors regardless of the circumstances giving rise to the failure of
such condition to be satisfied (including, without limitation, any act, action,
failure to act or inaction by the Debtors). The failure of the Debtors to assert
the non-satisfaction of any such conditions shall not be deemed a waiver of any
other rights hereunder, and each such right shall be deemed an ongoing right
that may be asserted or waived (as set forth herein) at any time or from time to
time.



10.4   
  Effect of Non-Occurrence of the Conditions to Consummation.




If each of the conditions to confirmation and consummation of the Plan and the
occurrence of the Effective Date has not been satisfied or duly waived on or
before the first Business Day that is more than sixty (60) days after the
Confirmation Date, or by such later date as is proposed by the Debtors and,
after notice and a hearing, by the Bankruptcy Court, upon motion by any party in
interest made before the time that each of the conditions has been satisfied or
duly waived, the Confirmation Order may be vacated by the Bankruptcy Court;
provided, however that notwithstanding the filing of such a motion, the
Confirmation Order shall not be vacated if each of the conditions to
consummation is either satisfied or duly waived before the Bankruptcy Court
enters an order granting the relief requested in such motion. If the
Confirmation Order is vacated pursuant to this section, the Plan shall be null
and void in all respects, and nothing contained in the Plan shall: (a)
constitute a waiver or release of any Claims against or Interests in the
Debtors; or (b) prejudice in any manner the rights of the Debtors, including
(without limitation) the right to seek a further extension of the exclusive
periods to file and solicit votes with respect to a plan under section 1121(d)
of the Bankruptcy Code.



10.5   
  Withdrawal of the Plan.




Subject to the Plan Support Agreement, the Debtors reserve the right to modify
or revoke and withdraw the Plan at any time before the Confirmation Date or, if
the Debtors are for any reason unable to consummate the Plan after the
Confirmation Date, at any time up to the Effective Date. If the Debtors revoke
and withdraw the Plan: (a) nothing contained herein shall be deemed to
constitute a waiver or release of any





24




--------------------------------------------------------------------------------





claims by or against the Debtors or to prejudice in any manner the rights of the
Debtors or any Persons in any further proceeding involving the Debtors; and (b)
the result shall be the same as if the Confirmation Order were not entered, the
Plan was not filed and no actions were taken to effectuate it.



10.6   
  Cramdown.




Because certain Classes are deemed to have rejected the Plan, the Debtors will
request confirmation of the Plan, as it may be modified from time to time, under
section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter,
amend, modify, revoke or withdraw the Plan in order to satisfy the requirements
of section 1129(b) of the Bankruptcy Code, if necessary.





ARTICLE XI





ADMINISTRATIVE PROVISIONS



11.1   
  Retention of Jurisdiction.




(a)   Purposes. Notwithstanding confirmation of the Plan or occurrence of the
Effective Date, the Bankruptcy Court shall retain such jurisdiction as is
legally permissible, including, without limitation, for the following purposes:





(i)  to determine the allowability, classification, or priority of Claims upon
objection by the Reorganized Debtors or any other party in interest entitled
hereunder to file an objection (including the resolution of disputes regarding
any Disputed Claims and claims for disputed Distributions), and the validity,
extent, priority and nonavoidability of consensual and nonconsensual liens and
other encumbrances;





(ii)  to issue injunctions or take such other actions or make such other orders
as may be necessary or appropriate to restrain interference with the Plan or its
execution or implementation by any Person, to construe and to take any other
action to enforce and execute the Plan, the Confirmation Order, or any other
order of the Bankruptcy Court, to issue such orders as may be necessary for the
implementation, execution, performance and consummation of the Plan and all
matters referred to herein, and to determine all matters that may be pending
before the Bankruptcy Court in the Reorganization Cases on or before the
Effective Date with respect to any Person;





(iii)  to protect the property of the Estates from claims against, or
interference with, such property, including actions to quiet or otherwise clear
title to such property or to resolve any dispute concerning liens, security
interest or encumbrances on any property of the Estate;





(iv)  to determine any and all applications for allowance of Fee Claims;





(v)  to determine any Priority Tax Claims, Other Priority Claims, Administrative
Claims or any other request for payment of claims or expenses entitled to
priority under section 507(a) of the Bankruptcy Code;





(vi)  to resolve any dispute arising under or related to the implementation,
execution, consummation or interpretation of the Plan and the making of
Distributions hereunder;





(vii)  to determine any and all motions related to the rejection, assumption or
assignment of executory contracts or unexpired leases, to determine any motion
to reject an executory contract or unexpired lease pursuant to Section 9.1(a) of
the Plan or to resolve any disputes relating to the appropriate cure amount or
other issues related to the assumption of executory contracts or unexpired
leases in the Reorganization Cases;





(viii)  to determine all applications, motions, adversary proceedings, contested
matters, actions, and any other litigated matters instituted in and prior to the
closing of the Reorganization Cases, including any remands;





(ix)  to enter a Final Order closing the Reorganization Cases;





25




--------------------------------------------------------------------------------




(x)  to modify the Plan under section 1127 of the Bankruptcy Code, remedy any
defect, cure any omission, or reconcile any inconsistency in the Plan or the
Confirmation Order so as to carry out its intent and purposes;





(xi)  to issue such orders in aid of consummation of the Plan and the
Confirmation Order notwithstanding any otherwise applicable non-bankruptcy law,
with respect to any Person, to the full extent authorized by the Bankruptcy
Code;





(xii)  to enable the Reorganized Debtors to prosecute any and all proceedings to
set aside liens or encumbrances and to recover any transfers, assets, properties
or damages to which the Debtors may be entitled under applicable provisions of
the Bankruptcy Code or any other federal, state or local laws except as may be
waived pursuant to the Plan;





(xiii)  to determine any tax liability pursuant to section 505 of the Bankruptcy
Code;





(xiv)  to enter and implement such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, revoked, modified or vacated;





(xv)  to resolve any disputes concerning whether a Person had sufficient notice
of the Reorganization Cases, any applicable Bar Date, the hearing to consider
approval of the Disclosure Statement or the Confirmation Hearing or for any
other purpose;





(xvi)  to resolve any dispute or matter arising under or in connection with any
order of the Bankruptcy Court entered in the Reorganization Cases;





(xvii)  to hear and resolve any causes of action involving the Debtors, the
Reorganized Debtors or the Estates that arose prior to the Confirmation Date or
in connection with the implementation of the Plan, including actions to avoid or
recover preferential transfers or fraudulent conveyances;





(xviii)  to resolve any disputes concerning any release of a nondebtor hereunder
or the injunction against acts, employment of process or actions against such
nondebtor arising hereunder;





(xix)  to approve any Distributions, or objections thereto, under the Plan;





(xx)  to approve any Claims settlement entered into or offset exercised by the
Debtors or Reorganized Debtors; and





(xxi)  to determine such other matters, and for such other purposes, as may be
provided in the Confirmation Order, or as may be authorized under provisions of
the Bankruptcy Code;





provided, however, notwithstanding anything to the contrary in the Plan or the
Confirmation Order, after the Effective Date, the Bankruptcy Court’s retention
of jurisdiction shall not govern the enforcement of the loan documentation
executed in connection with the New Senior Secured Credit Facility Agreement,
any of the documentation related thereto or any other document in the Plan
Supplement that has a choice of venue provision, which provision shall govern
exclusively.





(b)   Failure of the Bankruptcy Court to Exercise Jurisdiction. If the
Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction
or is otherwise without jurisdiction over any matter arising in, arising under,
or related to the Reorganization Cases, then Section 11.1(a) of the Plan shall
have no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having jurisdiction with respect to such matter.



11.2   
  Governing Law.




Except to the extent the Bankruptcy Code, Bankruptcy Rules, or other federal
laws apply and except for Reinstated Claims governed by another jurisdiction’s
law, the rights and obligations arising under the Plan shall be governed by the
laws of the State of New York, without giving effect to principles of conflicts
of law.



11.3   
  Time.




In computing any period of time prescribed or allowed by the Plan, unless
otherwise set forth herein or determined by the Bankruptcy Court, the provisions
of Bankruptcy Rule 9006 shall apply.





26




--------------------------------------------------------------------------------


11.4   
  Monetary Figures.




All references in the Plan to monetary figures shall refer to legal currency of
the United States of America, unless otherwise expressly provided.



11.5   
  Retiree Benefits.




On and after the Effective Date, pursuant to section 1129(a)(13) of the
Bankruptcy Code, the Reorganized Debtors shall continue to pay all retiree
benefits (within the meaning of, and subject to the limitations of, section 1114
of the Bankruptcy Code), if any, at the level established in accordance with
section 1114 of the Bankruptcy Code, at any time prior to the Confirmation Date,
for the duration of the period for which the Debtors had obligated themselves to
provide such benefits. Nothing herein shall: (a) restrict the Debtors’ or the
Reorganized Debtors’ right to modify the terms and conditions of the retiree
benefits, if any, as otherwise permitted pursuant to the terms of the applicable
plans, non-bankruptcy law, or section 1114(m) of the Bankruptcy Code; or (b) be
construed as an admission that any such retiree benefits are owed by the
Debtors.



11.6   
  Amendments.




(a)   Preconfirmation Amendment. The Debtors may modify the Plan at any time
prior to the entry of the Confirmation Order provided that the Plan, as
modified, and the disclosure statement pertaining thereto meet applicable
Bankruptcy Code requirements, provided that any such modification is consistent
with the terms of the Plan Support Agreement.





(b)   Postconfirmation Amendment Not Requiring Resolicitation. After the entry
of the Confirmation Order, the Debtors may modify the Plan to remedy any defect
or omission or to reconcile any inconsistencies in the Plan or in the
Confirmation Order, as may be necessary to carry out the purposes and effects of
the Plan; provided that any such modification is consistent with the terms of
the Plan Support Agreement; provided further that the Debtors obtain approval of
the Bankruptcy Court for such modification, after notice and a hearing. Any
waiver under Section 10.3 hereof shall not be considered to be a modification of
the Plan.





(c)   Postconfirmation/Preconsummation Amendment Requiring Resolicitation. After
the Confirmation Date and before substantial consummation of the Plan, the
Debtors may modify the Plan in a way that materially and adversely affects the
interests, rights, treatment, or Distributions of a Class of Claims or
Interests; provided that any such modification is consistent with the terms of
the Plan Support Agreement; provided further that: (i) the Plan, as modified,
meets applicable Bankruptcy Code requirements; (ii) the Debtors obtain Court
approval for such modification, after notice and a hearing; (iii) such
modification is accepted by the holders of at least two-thirds in amount, and
more than one-half in number, of Allowed Claims or Interests voting in each
Class affected by such modification; and (iv) the Debtors comply with section
1125 of the Bankruptcy Code with respect to the Plan as modified.



11.7   
  Successors and Assigns.




The rights, benefits, and obligations of any Person named or referred to in the
Plan shall be binding upon, and shall inure to the benefit of, the heirs,
executors, administrators, successors and/or assigns of such Person.



11.8   
  Controlling Documents.




To the extent the Plan is inconsistent with the Disclosure Statement or any
other agreement entered into between the Debtors and any party, the Plan
controls the Disclosure Statement and any other such agreements. To the extent
that the Plan is inconsistent with the Confirmation Order, the Confirmation
Order (and any other orders of the Bankruptcy Court) control the Plan.



11.9   
  Creditors’ Committee.




As of the Effective Date, the duties of the Creditors’ Committee, if any, shall
terminate, except with respect to the pursuit of or objection to any Fee Claims.





27




--------------------------------------------------------------------------------


11.10   
  Termination of Professionals.




On the Effective Date, the engagement of each Professional Person retained by
the Debtors and the Creditors’ Committee shall be terminated without further
order of the Bankruptcy Court or act of the parties; provided, however, (a) such
Professional Persons shall be entitled to prosecute their respective Fee Claims
and represent their respective constituents with respect to applications for
payment of such Fee Claims, and (b) nothing herein shall prevent the Reorganized
Debtors from retaining any such Professional Person on or after the Effective
Date, which retention shall not require Bankruptcy Court approval.



11.11   
  Hart-Scott-Rodino Antitrust Improvements Act.




Any New Common Stock to be distributed under the Plan to an entity required to
file a Premerger Notification and Report Form under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, or any similar state laws or
regulations, shall not be distributed until the notification and waiting periods
applicable under such Act to such entity shall have expired or been terminated.
In the event any applicable notification and waiting periods do not expire
without objection, the Debtors or their agent shall, in their sole discretion,
be entitled to sell such entity’s shares of New Common Stock that were to be
distributed under the Plan to such entity, and thereafter shall distribute the
proceeds of the sale to such entity.



11.12   
  Notices.




All notices or requests in connection with the Plan shall be in writing and will
be deemed to have been given when received by mail and addressed to:





(a)   if to the Debtors:









 
 
           
Otelco Inc.
505 Third Avenue East
Oneconta, Alabama 35121

 
           
Attention:
   
Chief Executive Officer
 
 
           
with copies to:
 
 
           
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
 
           
Attention:
   
Rachel C. Strickland, Esq.
Jack M. Tracy II, Esq.
 
           
Telecopy:
   
(212) 728-8111
 
           
E-mail:
   
rstrickland@willkie.com
jtracy@willkie.com
 
 
           
Young Conaway Stargatt & Taylor, LLP
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
 
           
Attention:
   
Edmon L. Morton, Esq.
 
           
Telecopy:
   
(302) 571-1253
 
           
E-mail:
   
emorton@ycst.com

 




(b)   if to the Senior Secured Credit Facility Lenders or the Senior Credit
Facility Agent:









 
 
           
General Electric Capital Corporation
201 Merritt 7
Norwalk, CT 06851
 
           
Attention:
   
Tom Costello

 
           
E-mail:
   
thomas.costello@ge.com



28




--------------------------------------------------------------------------------


 
 
           
with copies to:
 
 
           
King & Spalding
1180 Peachtree Street, NE
Atlanta, GA 30309
 
           
Attention:
   
Sarah Borders, Esq.
 
           
Telecopy:
   
(404) 572-5100
 
           
E-mail:
   
sborders@kslaw.com

 

11.13   
  Reservation of Rights.




Except as expressly set forth herein, the Plan shall have no force or effect
unless and until the Bankruptcy Court enters the Confirmation Order. None of the
filing of the Plan, any statement or provision contained herein, or the taking
of any action by the Debtors with respect to the Plan shall be or shall be
deemed to be, an admission or waiver of any rights of the Debtors with respect
to any Claims or Interests prior to the Effective Date.





Dated:                                 









 
           
Respectfully submitted,
 
 
           
OTELCO INC., a Delaware corporation, on behalf of
    itself and its subsidiaries
 
 
           
By:
   
 
 
           
Name: Michael Weaver
Title: Chief Executive Officer

 




29




--------------------------------------------------------------------------------






EXHIBIT D





JOINDER





This Joinder to the Restructuring Support Agreement, dated as of [], 2013 by and
among each of Otelco Inc. and each of its direct and indirect subsidiaries
(collectively, the “Company”), the Consenting Lenders and the Consenting
Noteholders signatory thereto (as amended, supplemented or otherwise modified,
the “Support Agreement”), is executed and delivered by [ ] (the “Joining Party”)
as of __________ __, 2013. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Support Agreement.






1.   Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Support Agreement, attached to this Joinder as Annex I (as
the same may be hereafter amended, restated or otherwise modified from time to
time). The Joining Party shall hereafter be deemed to be a Plan Support Party
for all purposes under the Support Agreement.






2.   Representations and Warranties. With respect to the aggregate principal
amount of Claims under the Credit Agreement, Notes and/ or any other Claim
against or interest in the Company held by, the Joining Party upon consummation
of the sale, assignment, transfer, hypothecation or other disposition of such
Notes or any other Claim against or interest in the Company, listed on the
signature page hereto, the Joining Party hereby makes the representations and
warranties of the Consenting Lenders or Consenting Noteholders, as applicable,
to the Company set forth in Section 5 of the Support Agreement.






3.   Definitive Documentation. To the extent the Plan Support Party who has
sold, assigned, transferred, hypothecated or otherwise disposed of its Claims
under the Credit Agreement, Notes or any other Claim against or interest in the
Company to the undersigned Joining Party has exercised a review right over any
Definitive Documentation granted by the Support Agreement prior to such sale,
assignment, transfer, hypothecation or other disposition, such review right has
expired and does not transfer to the Joining Party.






4.   Governing Law. This Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.






* * * * *





[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.









Name of Institution:
           
 
   
 
Address:
           
 
   
 
By:
           
 
   
 
Name:
           
 
   
 
Title:
           
 
   
 
Telephone:
           
 
   
 
Facsimile:
           
 
   
 
E-mail:
           
 
   
 

 




Aggregate Principal Amount of Notes Held





$

--------------------------------------------------------------------------------





Aggregate Amount of Equity Held





--------------------------------------------------------------------------------





Aggregate Amount of Loans Held





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO JOINDER]



--------------------------------------------------------------------------------




ANNEX I





[Restructuring Support Agreement]



--------------------------------------------------------------------------------




EXHIBIT E






EVENTS OF DEFAULT






Exceptions To Section 2.1(v) Lender Termination Event





1.   An Event of Default described in Section 8.1(c) of the Credit Agreement
arising from the failure of the certification of the audited Financial
Statements delivered pursuant to clause (d) of Annex E of the Credit Agreement
to be without qualification as to going concern status.





2.   An Event of Default described in Section 8.1(e) of the Credit Agreement
arising from (a) the failure to make a payment when due in respect of the
Subordinated Debt or (b) the Subordinated Debt becoming due prior to its stated
maturity or prior to its regularly scheduled dates of payments, or cash
collateral being demanded in respect thereof.





3.   An Event of Default described in Section 8.1(f) of the Credit Agreement
arising from the failure of the representation and warranty set forth in Section
3.13(b) of the Credit Agreement to be true or correct as of the date made or
deemed made to the extent such failure is due to an action arising from or
related to an Event of Default described in Section 8.1(p) of the Credit
Agreement.





4.   An Event of Default described in Section 8.1(h) or 8.1(i) of the Credit
Agreement.





5.   An Event of Default described in Section 8.1(p) of the Credit Agreement.



--------------------------------------------------------------------------------
